Case 15-32077 Document                                                        1        Filed in            TXSB on                04/13/15                Page 1             of    72
                                     ‘W-"'3'
                                                               United States Bankruptcy Court
                                                                              Southern District ofTexas                                                                                                                     Voluntary Petition
 Name dfDebtor (if individual, enter Last,                                   First,    Middle).                                                        Name   of Joint Dcbtor (Spouse) (Last,              First,   Middle)
  Universal Packaging, Inc.
                                                                                                                                                                                                       FILED IN
                                                                                                                                                                                             1st COURT OF APPEALS
All Other           Names used by the Debtor in the last 8 years                                                                                       All Other Names used by the Joint Debtor inHOUSTON,
                                                                                                                                                                                                   the last 8 years TEXAS
tincliitle         married, maiden, and trade names)‘                                                                                                  (include married, maiden, and trade names).
                                                                                                                                                                                             5/27/2015 4:34:30 PM
                                                                                                                                                                                             CHRISTOPHER A. PRINE
                                                                                                                                                                                                         Clerk
Last four digits of Soc See or Iitdividua|—Taxpayer                                            l   D   (ITIN)/Complete EIN                             Last four digits   ofSoc See          or liidividual»Ta>                                          Case 15-32077 Document                                         1        Filed in              TXSB on 04/13/15 Page                                  2 of 72
BI   (()lTici;tl       Form    I)(0-I/ll)                                                                                                                                                                                        Page 2
Voluntary Penna"                                                                                                           Name           ofDebtor(s):
                                                                                                                                    Universal Packaging,                   Inc.
(T/its     page must be comp/e/ed and/I/ed                       in   every care)
                                                All Prior     Bankruptcy Cases              Filed   Within Last            8 Years (lfmore than two, attach additional sheet)
Location                                                                                                                   Case Number:                         Date Filed:
Where       Filedi        Houston, TX                                                                                       10-31657                             3/01/10
Location                                                                                                                   Case Number:                                                 Date Filed:
Where       Filed.

                       Pending Bankruptcy Case Filed by any Spouse, Partner, or                                           Affiliate of this          Debtor (Ifmore than one,                 attach additional sheet)
Name ofDebtor:                                                                                                             Case Number:                                                 Date Filed:
 - None          -



District.                                                                                                                  Relationship:                                                Judge:


                                                       Exhibit    A                                                                                                               Exhibit    B
                                                                                                                                (To be completed ifdebtor         is   an individual   whose debts   are primarily   consumer debts)
 (To be completed ifdebtor is required to ﬁle periodic reports (e.g.,                                                          I,the attorney for the petitioner named in the foregoing petition, declare that I
 forms IOK and 10Q) with the Securities and Exchange Commission                                                                have informed the petitioner that [he or she] may proceed under chapter 7. ll,
 pursuant to Section 13 or lS(d) ofthe Securities Exchange Act of 1934                                                         12, or 13 oftitle 1, United States Code, and have explained the relief available
                                                                                                                                                      I



 and is requesting reliefunder chapter I l.)                                                                                   under each such chapter. I further certify that I delivered to the debtor the notice
                                                                                                                               requimd by        H USC       §342(b)

     [1    Exhibit       A    is   attached and       made     a part ofthis petition.                                         X        Signature of Attorney for Debtor(s)                                (Date)



                                                                                                                      Exhibit   C
 Does      the debtor        own or have         possession   ofany property     that      poses or   is      alleged to pose a threat of imminent and identiﬁable harm to public health or safety?
     III   Yes, and Exhibit          C    is   attached and   made    a part ofthis petition

     I No
                                                                                                                      Exhibit D
 (To be completed by every individual debtor. Ifajoint petition                                          is   ﬁled, each spouse             must complete and             attach a separate Exhibit D.)
     [I    Exhibit       D    completed and signed by the debtor                      is   attached and         made     a part ofthis petition.
 Ifthis     is   ajoint petition:
     E]    Exhibit       D    also completed and signed by the joint debtor                         is    attached and         made        a part   ofthis petition

                                                                Information Regarding the Debtor - Venue
                                                                         (Check any applicable box)
                 I            Debtor has been domiciled or has had a residence, principal place ofbusiness, or principal assets in this District for 180
                              days immediately preceding the date ofthis petition or for a longer pan ofsuch 180 days than in any other District.
                 III          There      is    a bankruptcy case       conceming           debtor's afﬁliate, general partner, or partnership                            pending       in this District.

                 El           Debtor      a debtor in a foreign proceeding and ltas its principal place ofbusiness or principal assets in the United States in
                                          is
                              this District, or has no principal place ofbusiness or assets in the United States but is a defendant in an action or
                              proceeding [in a federal or state court] in this District, or the interests ofthe parties will be served in regard to the relief
                              sought in this District.
                                                        Certiﬁcation by          it    Debtor Who Resides as                        a   Tenant of Residential Property
                                                                                               (Check           all   applicable boxes)
                 El          Landlord has ajudgment against the debtor for possession ofdebtor's residence.                                                 (If   box checked, complete          the following)



                                                      (Name of landlord       that obtained      judgment)




                                                      (Address of landlord)

                 El          Debtor claims that under applicable nonbankmptcy law, there are circumstances under which the debtor would be pennitted                                                                         to cure
                             the entire monetary default that gave rise to the judgment for possession, aﬁer the judgment for possession was entered, and
                 D           Debtor has included with this petition the deposit with the court ofany rcnt                                            that   would become due during                  the   30~day period
                             aﬁer the tiling ofthe petition.
                 El          Debtor certiﬁes          that he/she has served the              Landlord with             this certiﬁcation. (ll            U,S.C.       § 362(1)).
                                      Case 15-32077 Document 1                                          Filed in             TXSB on 04/13/15 Page                                        3 of 72
B1   (()fI'iciiiI    Form      l)(0«l/IJ)
                                                                                                                                                                                                                   Page 3
Voluntary Petition                                                                                               Name of Dcbtor(s).
                                                                                                                         Universal Packaging, Inc.
(This         page   ll7llS/   be completed cm:/ﬁled in every czise)
                                                                                                            Sign nturcs
                            Sign:iture(s) of Dcbtor(s) (lndividuaIlJoiiit)                                                                          Signature ofa Foreign Representative
         I   declare under penalty of periury that the iiiformation provided                  in this                I declare under penalty ofperjury that the information provided in this petition
         petition is true and correct
                                                                                                                     is true and correct, thatl am the foreign representative ofa debtor in
                                                                                                                                                                                            a foreign
         [If petitioner is an individual whose debts are primarily consumer debts and
                                                                                                                     proceeding, and that I am authorized to ﬁle this petition.
         has chosen to tile under chapter 7] am aware that may proceed under
                                                       I             I


         chapter 7, I, I2, or I3 of title I, United States Code, understand the relief
                        I                         I
                                                                                                                     (Check only one box)
         available under each such chapter, and choose to proceed under chapter 7                                    |:|      I   request relief in accordance with chapter 15 of title 1] United States Code
         []fiio attorney represents me and no bankruptcy petition preparei signs the                                          Ceniﬁed copies ofthe documents required by        I] U.S,C. §l5l5 are attached
         petition] I have obtained and read the notice required by   U S C ,§342(h)
                                                                                                                                                     U
                                                                                  I   I


                                                                                                                     [j Pursuant to 11    S.C. §]5l I, I request reliefiii accordance with the chapter
         1 request relief in accordance with the chapter oftitle         I
                                                                             I,   United States Code,                   oftitle    speciﬁed in this petition
                                                                                                                                       l   I                                 A
                                                                                                                                                                certiﬁed copy ofthe order granting
         specified in this petition                                                                                     recognition of the foreign main proceeding is attached



 X                                                                                                                X
                                                                                                                             Signature ofForeign Representative
         Signature ofDelJtor

X                                                                                                                            Printed   Name ofl-‘oreign Representative
         Signature ofloint Debtor

                                                                                                                         Date
         Telephone Number (lfnot represented by attorney)
                                                                                                                                  Signature ufNon-Attorney Bankruptcy Petition Preparer

         Date                                                                                                            I dcclare under penalty of perjury that‘ (I) rim .1 bankruptcy petition
                                                                                                                                                                                  I


                                                                                                                         prcparcr its defined in     U S C. § I0; (2) prcpiivcd this document for
                                                                                                                                                          I   I         I             I



                                            Signature ot‘Attorney*                                                       compensation and have provided the debtor \VIll| (I copy of this dociiiiicnt
                                                                                                                         and the notices and inforinntioii required under ll U S C §§ Il0(b),
                                                                                                                           Him), and 3-12(b); rind. (3) ifrulcs or guidelines have been promulgated
X
                                                                                                                         I



             Jarrod Martin
             ls!                                                                                                         piirstiiint to I U S C § I I0(h) setting at maximum fcc for services
                                                                                                                                                I




         Signature ofAttomey                for Debtor(s)                                                                chargeable by bankruptcy petition preparers, I have given the debtor notice
                                                                                                                         ofthe maximum amount before preparing any document for ﬁling for a
             Jarrod Martin 24070221                                                                                      debtor or accepting any fee from the debtor, as required in that section.
         Printed  Name ofAttomey for Debtor[s)                                                                           Ofﬁcial Form I9 is nitaclied

         Wauson_| Probus
         F imi  Name                                                                                                     Printed       Name and title, ifany, ofBankruptcy Petition                 Preparer
             One Sugar Creek Center                   Blvd.
         Suite 880
                                                                                                                         Social-Security nuiiibcr (Ifthc bankrutpcy petition preparer is not
         Sugar Land, TX 77478                                                                                            an iiidividutil, state the Social Security number ofthe ofﬁcer,
                                                                                                                         principal, responsible person or partner ofthc bankruptcy petition
         Address                                                                                                         prcptircr.)(Rcquired by It Il.S.(T. § IIO.)


                                                      Email: jmartin@w-plaw.com
         281-242-0303 Fax: 281-242-0306
      Telephone Number
       April 13, 2015
      Date                                                                                                               Address
     ‘In a case in which § 707(b)(4)[D) applies, this signature also constitutes a
     certiﬁcation that the attorney has no knowledge after an inquiry that the                                   X
     infonnation III the schedules is incorrect

                                                                                                                         Date
                      Signature of Debtor (Corporation/Partnership)
                                                                                                                         Signature ofbankruptcy petition preparer or officer, principal, responsible
     I declare under penalty of perjury that the information provided in this                                            person,or partner whose Social Security number is provided above.
     petition is Iriic and correct, and that I have been authorized to ﬁle this petition
     on behalf ofllic debtor                                                                                             Names and             Social-Security numbers ofall other individuals who prepared or
     The debtor
                                                                                                                         assisted in preparing this         document unless the bankruptcy petition preparer is
                       requests relief in accordance with the chapter oftitle                      United
                                                                                          l   I,                         not an individual-
     States Code, speciﬁed in this petition.


X        Isl   John Wylie
     Signature ofAuthorized Individual
         John Wylie                                                                                                      Ifmore than one person prepared              this   document, attach additional sheets
     Printed  Name ofAuthorized                  Individual                                                           confomiing               to the appropriate ofﬁcial    fomt for each person.
         President                                                                                                   A       bariki-iiplzy [K'Iill0ll    preparer 3' fm/im- Io comply with lhe pi-uvi'si'oris of
     Title   of Authorized Individual                                                                                       and llie Federal Rules of Ilaiilcriiplcy Procedure may result
                                                                                                                      title I l                                                                           in
                                                                                                                     ﬁnes or imprisoniiienl or built. II U.S.C. § I /0: I8 U.S.C. 5? l 56.
         April 13, 2015
     Date
                                         Case 15-32077 Document                              1   Filed in   TXSB on        04/13/15    Page 4 of 72
  as Summary         (Official   Form 6 . Sulnmaly) (I2/I4)




                                                                           United States Bankruptcy Court
                                                                                  Southern District of Texas
      In re            Universal Packaging, Inc.                                                                                Case No.
                                                                                                     Debtor
                                                                                                                                (fhzlplcr                7




                                                                                 SUMMARY OF SCHEDULES
           Indicate as to each schedule whether that schedule is attached and state the number ofpages in each. Report the totals from Schedules
                                                                                                                                                  A,
           B, D, E, F, I, and] in the boxes provided. Add the amounts from Schedules A and B to detemtine the total amount ofthe debtor’s assets.
           Add the amounts ofall claims from Schedules D, E, and F to determine the total amount ofthe debtor’s liabilities. Individual debtors must
           also complete the “Statistical Summary ofCer1ain Liabilities and Related Data" ifthey ﬁle a case under cltapter
                                                                                                                           7, ll, or 13.




               NAME or SCHEDULE                                      ATTACHED         N0 0F                 ASSETS                 LIABILITIES           OTI 11:12
                                                                       (YES/NO)       SHEETS
 A    .   Real Property                                                   Ye‘            1                             °-°°


 B    _   Personal    Pmpmy                                               Yes            7                     155,922.69


 C - Property Claimed               as   Exempt                           No             0


D - Creditors Holding Secured Claims                                      Yes            1                                                     0'00

E - Creditors          Holding Unsecured                                  Yes            3                                             1,433,072.85
          Priority   Claims (Total orcliiims on Schedule E)

F - Creditors Holding Unsecured                                           Yes            23                                            2,6o4,396,o2
          Nonpriority Claims

G     -   Executory Contracts and                                         Yes            1
          Unexpired Leases

H     —   Codehtors                                                       Yes            1



1- Current Income oflndividual
   Debtor(s)
                                                                          No            0                                                                         MA
J -       Current Expenditures oflndividual                               No            0                                                                         N/A
          Dehtor(s)

      Total    Number ofSheets ofALI. Schedules                                         37


                                                                                  Total Assets                155'922‘69


                                                                                                       Total Liabilities               4v°37"‘58-88




soltware Cupyrighl     (c)   1995-2014 - Best Case. LLC   .   www hestcase com                                                                        Best case Bankruptcy
                                     Case 15-32077 Document                                            1      Filed     in   TXSB    on 04/13/15               Page 5       of   72
 B 5 Stinimary   (Official    Form   5   -   Summary)    (I2/I4)




                                                                                      United States Bankruptcy Court
                                                                                              Southern District of Texas
  In re              Universal Packaging, Inc.                                                                                                        Case No.
                                                                                                                    Debtor
                                                                                                                                                      Chapter                                  7


                STATISTICAL SUMMARY OF CERTAIN LIABILITIES AND RELATED DATA (28 U.S.C. §                                                                                                                   159)
          Ifyou are an individual debtor whose debts are primarily consumer debts, as deﬁned                                            in §   101 (8) ofthe Bankruptcy     Code   (1   l   U_S C_§ 101(8)), ﬁling
          a case under chapter 7, 11 or 13, you must report all information requested below

                I]   Check this box ifyou are an individual debtor                                  whose   debts are   NOT primarily   consumer     debts.   You   are not required to
                     report any infonnation here.

          This information                   is   for statistical purposes only                under 28 U.S.C.§ I59.
          Summarize            the following types ofliabilities, as reported in the Schedules,                                and   total   them.


           Type      ol‘Liability                                                                                             Amounl

           Domestic Support Obligations (from Schedule E)

           Taxes and Certain Other Debts                   Owed            to   Governmental Units
           (from Schedule E)

           Claims for Death or Personal Injury While Debtor Was intoxicated
           (from Schedule E) (whether disputed or undisputed)

           Student Loan Obligations (from Schedule F)

           Domestic Support, Separation Agreement, and Divorce Decree
           Obligations Not Reported on Schedule B

           Obligations to Pension or Proﬁt—Sharing, and Other Similar Obligations
           (from Schedule F)

                                                                                                       TOTA L

           State the following:

           Average Income (from Schedule                        1,   Line 12)


           Average Expenses (from Schedule                           .1,   Line 22)

           Current Monthly Income (from Fonn 22A-1 Line                                 1   l;OR,
           Form 22B Line 14, OR, Fonn 22C-I Line 14)


           State the following:

           1     Total from Schedule D,                “UNSECURED PORTION, IF ANY"
                  column
           2.    Total from Schedule E,                "AMOUNT ENTITLED TO PRIORITY“
                  column
           3.    Total from Schedule E,                "AMOUNT NOT ENTITLED TO
                  PRIORITY, IF ANY" column

           4 Total from Schedule                   F

           5 Total         of non»priority unsecured debt (sum of1,3, and 4)




Soﬂware Copyright    (c)   19962014 — Eesl Case. LLC        -   www beslcase cum                                                                                                             Best Case Bankruptcy
                                        Case 15-32077 Document 1                                Filed in          TXSB    on 04/13/15                 Page 6        of   72
  BEA   [Oﬂicial   Fonn 6A)     (l   2/07)




      In re          Universal Packaging, Inc.                                                                                            Case No.
                                                                                                        Debtor

                                                                             SCHEDULE A REAL PROPERTY
                                                                                                    -

          l-Zxccpt as directed
                            hclow. list all real property in which the debtor has any legal, cqtntahlc. or future interest, including all propcny owned as a
 cotcnant, contmnnily propcny, or in which the debtor has :1 life estate Include any property in which the debtor holds rights and powers exercisable
                                                                                                                                                             for
 the debtor's own beneﬁt.       the debtor is married. slnlc whether husband, wife, hath. or the marital community own the property
                                                                                                                                         by placing an "H," "W,"
                            II"

 “.l," or "C" in the column labeled "Husband.
                                                  Wife, Joint, or Community.“ lfthc debtor holds no interest in real property, wrnc "None" under
 "Description and Location ol'l’ropcrty."
       Do not include interests in executory contracts                              and unexpired   leases   on   this schedule. List   them     in   Schedule     G - Executory          Contracts and
 Unexpired Leases.
       lfan entity claims to have a lien or hold a secured interest in any property, state the amount ofthe secured claim. See Schedule D. Ifno
                                                                                                                                                entity
 claims to hold a secured interest in the property, write "None" in the column labeled "Amount ofsecured Claim." lfthe debtor is an individual
                                                                                                                                                 or
 ifajoint petition is ﬁled, state the amount ofany exemption claimed in the property only in Schedule C — Property Claimed
                                                                                                                              as                                         Exempt,

                                                                                                                                                  Current Value of
                                                                                                                            Husband,             Debwrls Imeresl in
                     Description and Location of Property                                   Nature of Debtor's               Wife                                                      Amount of
                                                                                            Interest in Property              Joint,’or       De‘li)r‘c)tp-;nya’nWitSh°c“t            Secured Claim
                                                                                                                           C°"""“"hy                                         ed
                                                                                                                                                Clalirnl ogr Exyemgtilorn




                              None




                                                                                                                             Sub-Total    >                         0.00            (Total of this page)

                                                                                                                                  Total   >                         0.00
  0      continuation sheets attached to the Schedule of Real Property
                                                                                                                             (Report also on      Summary ofschedules)
Software Copyright   (C)   1996-2014   »   Best Case,   LLC   -   www beslnasecom                                                                                                  Best   Case Bankruptcy
                                   Case 15-32077 Document                               1       Filed     in   TXSB   on 04/13/15 Page 7 of 72
B68 (omctat Fonn on)         (12/07)




  In re             Universal Packaging, Inc.                                                                                        Case No.
                                                                                                      Debtor


                                                                SCHEDULE B PERSONAL PROPERTY-

    Except as directed below, list all personal property of the debtor ofwhatever kind, If the debtor has no property in one or more of the categories, place
an "x" in the appropriate position in the column labeled "None." lfadditional space is needed in any category, attach a separate sheet properly identiﬁed
with the case name, case number, and the number ofthe category. Ifthe debtor is married, state whether husband, wife, both, or the marital community
own the property by placing an “H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community" Ifthe debtor is an individual or ajoint
petition is ﬁled, state the amount of any exemptions claimed only in Schedule C - Property Claimed as Exempt.
    Do not list interests in executory contracts and unexpired leases on this schedule. List them in Schedule - Executory Contracts and         G
Unexpired Leases.
Ifthe property is being held for the debtor by someone else, state that person's name and address under “Description and Location ofProperty
                                                                                                                                                    "


Iftlte property is being held for a minor child, simply state the child's initials and the name and address ofthe child's parent or guardian, such as
"A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, ll U.S.C. §l I2 and Fed. R. Bankr. P. l007(m).

                                                                                                                                             Husband,             Current Value of
                                                                                                                                               Wife,        Debtor's Interest in Property,
                 Type of Property                                                       Description and Location of Property                                     without Deducting any
                                                                   KTJZOZ                                                                      Joint, or
                                                                                                                                            Community Secured Claim          or Exemption


 1.    Cash on hand                                                ><


2,     checking, savings or other ﬁnancia]                                  BBVA Compass        Operating Account ending        in   1315        -                                18.32
       accounts, certiﬁcates of deposit, or
       shares in banks, savings and loan,                                   BBVA Compass        Payroll   Account ending   in   6423             -                            1,603.99
       thriﬁ, building and loan, and
       homestead associations, or credit
       unions, brokerage houses, or
       cooperatives

3.     Security deposits with public                               X
       utilities,   telephone companies,
       landlords,     and     others.

4.     Household goods and furnishings,                             X
       including audio, video, and
       computer equipment.

s_     Books, pictures and other an                                         Product photographs, vendor catalogs                                    -                               0.00
       objects, antiques, stamp, coin,
       record, tape, compact disc, and
       other collections or collectibles.

6.     Wearing apparel.                                             X
7,     Furs and jewelry.                                            X
 8.    Firearms and sports, photographic,                           X
       and other hobby equipment,

 9.    Interests in insurance policies.                             X
       Name   insurance company ofeach
       policy and itemize surrender or
       refund value ofeach.

 10.   Annuities. Itemize and            name each                  X
       issuer.




                                                                                                                                                 Sub-Total   >              1,622.31
                                                                                                                                     (Total of this page)


  2       continuation sheets attached to the Schedule of Personal Property


Software Copyright   (c)   1995-2014 . Best Case, LLC   .   www beslcase corn                                                                                           Best Case Bankruptcy
                                            Case 15-32077 Document                           1      Filed in        TXSB on    04/13/15      Page 8        of   72
 Bee (Official Fonn as)               (:2/07)   —
                                                    Cont




  In re                 Universal Packaging, Inc.                                                                                     Case No.
                                                                                                              Debtor

                                                                    SCHEDULE B - PERSONAL PROPERTY
                                                                                                 (Continuation Sheet)


                                                                                                                                             Hwbrand,                 Current Value of
                                                                                                                                                                 b      -~
                                                                                                                                                                                               p
                                                                                                                                                  '                                       '
                                                                                                                                                                                 -

                        Iype ofl’roperty                                                    Description and Location of Property
                    .   .                                                                           .   .                ,                                                                                   l




                                                                       {T1202                                                                  J0]-‘nf”m    DeV:l5;]r]:)uI:1[]f)?(,‘slIlc11'1iI]gr?!lIJ1‘;rr>’

                                                                                                                                            Community Secured Claim                    or Exemption

 11.     Interests in               an education IRA as               ><
         deﬁned         in         26 U.S.C. §530(b)(l) or
         under a qualiﬁed State tuition plan
         as defined in 26 U.S.C. § 529(b)(1).
         Give particulars. (File separately the
         record(s) ofany such interest(s).
         11 U.S.C. §S21(c).)


 12.     Interests in              IRA, ERISA, Keogh, or              X
         other pension or profit sharing
         plans. Give particulars.

 13.     Stock and interests in incorporated                          X
         and unincorporated businesses
         Itemize.

 14.     Interests in partnerships orjoint                            X
         ventures. Itemize.

 15.     Government and corporate bonds                               X
         and other negotiable and
         nonnegotiable instruments.

 1(,_    Accoums              receivable,                                       Accounts receivable         for   packaging system               -                                   63,819.57
                                                                                customers

 17.     Alimony, maintenance, support, and                           X
         property settlements to which the
         debtor is or may be entitled. Give
         particulars.


 18.     Other liquidated debts owed to debtor                        X
         including tax refunds. Give particulars.


 l9.     Equitable or future interests,                    life       X
         estates,and rights or powers
         exercisable for the beneﬁt ofthe
         debtor other than those listed in
         Schedule A - Real Property.

20. Contingent      and noncontingent                                 X
                          of a decedent,
         interests in estate
         death beneﬁt plan, life insurance
        policy, or trust.

21. Other contingent and unliquidated                                 X
    claims ofevery nature, including
    tax refunds, counterclaims of the
    debtor, and rights to setoffclaims.
         Give estimated value ofeach.


                                                                                                                                                 Sub-Total >                      63,819.57
                                                                                                                                     (Total ofthis page)

Sheet       1   of 2     continuation sheets attached
to the    Schedule of Personal Property

Somvare copyright           (:2)   19964014 — Best Case, LLC . www hestcase     mm                                                                                            Eesl Case Bankruptcy
                                    Case 15-32077 Document                            1   Filed in     TXSB on 04/13/15 Page                 9 of 72
 B6B (Official Form an)        (I2/07)   -   Cont




     In re           Universal Packaging, Inc.                                                                               Case No.
                                                                                                   Debtor

                                                            SCHEDULE B - PERSONAL PROPERTY
                                                                                       (Continuation Sheet)


                                                                                                                                     llusband,             Current Val_ue of
                 Type of Property                                                    Description and Location of Property              Wife,         Debtor's Interest in Property,
                                                            FFJZOZ
                                                                                                                                      Joint, or         without Deducting any
                                                                                                                                   Community Secured Claim           or    Exemption
 22.    Patents, copyrights, and other                               Packaging system designs and drawings                               -                          Unknown
        intellectual property. Give
        particulars.

 23.    Licenses, franchises, and other                     X
        general intangibles Give
        particulars.

 24     Customer   lists or other compilations              X
        containing personally identiﬁable
        infomration (as defined in 11 U,S.C.
        § l01(4l/\)] provided to the debtor
        by individuals in connection with
        obtaining a product or service from
        the debtor primarily for personal,
        family, or household purposes

 25.    Automobiles, trucks, trailers, and                  X
        other vehicles and accessories.

 26     Boats, motors, and accessories.                     X
 27. Aircraft and accessories.                              X
 28,    Ofﬁce equipment,           fumisltings, and                  599   3f1BCi19d Exhibit   A                                        -                           12,823.81
        supplies.

 29.    Machinery, ﬁxtures, equipment, and                           399 3fi30ii9d   Exhibit   B                                        -                          77,657.00
        supplies used in business.

 30.    Inventory,                                                   Partially   completed machinery                                    -                          Unknown
 31.    Animals.                                            X
 32.    Crops - growing or harvested. Givc                  X
        particulars.


 33,    Farming equipment and                               X
        implements.

 34.    Farm supplies, chemicals, and               feed.   X
 35.    Other personal property ofany kind                           Engineeiing drawings: s°ftW3r9                                     -                          Unknown
        not already listed. itemize.




                                                                                                                                       Sub-Total     >           90,480.81
                                                                                                                            (Total ofthis page)
                                                                                                                                             Total   >          155,922.69
Sheet        2 of 2     continuation sheets attached
to   the Schedule of Personal Property
                                                                                                                                       (Report also on    Summary ofschedules)
Software Copyright   (c)   19962014 -Best Case, LLC wwwbeslcase com
                                                     -
                                                                                                                                                               Best Case   Bankmplq
                  ase 15-32077 Document 1   Filed in   TXSB   on 04/13/15        Page 10     of   72
EXHIBIT

    OFFICE FURNISHINGS                                       VALUE EA          TOTAL
    FILING CABINETS
    3 DRAWER-STAN DARD                                   3          20.00          $60.00
    2 DRAWER-STAN DARD                                   1          10.00          $10.00
    2 DRAWER-LATERAL                                     3          20.00          $60.00
    4 DRAWER-LATERAL                                     1          35.00          $35.00
    5 DRAWER-LATERAL                                     1          35.00          $35.00
    SHELVING UNITS/CABINETS
    3    SHELF   WOOD                                    3              5.00        $15.00
    2 SHELF      WOOD                                    4              5.00        $20.00
    DECORATIVE SHELF UNIT WOOD                           1          30.00          $30.00
    6 SHELF UNIT METAL                                   1          30.00          $30.00
    5 SHELF UNIT METAL                                   1          30.00          $30.00
    METAL CABINETS W/DOORS                               3          30.00          $90.00
    ROLLER LOCK TIP FILE CABINET                         1           5.00           $5.00
    LIGHTED GLASS DISPLAY CABINET                        1          45.00          $45.00
    FOLDING TABLES
    8'                                                   4          20.00          $80.00
    5'                                                   3          10.00          $30.00
    DESKS/CREDENZA/TABLES
    SECRETARIAL W/RETURNS                                4          $0.00         $200.00
    STANDARD OFFICE DESK                                 1          25.00          $25.00
    CREDENZA                                             1          20.00          $20.00
    CONFERENCE TABLE                                     1          50.00          $50.00
    MODULAR DESK        PIECES                           6          20.00         $120.00
    DRAFTING TABLE                                       1          50.00          $50.00
    CHAIRS
    SWIVEL ROLLER DESK CHAIRS                           10              5.00       $50.00
    OFFICE GUEST CHAIRS                                  7              5.00       $35.00
    KITCHEN
    REFRIGERATOR                                         1          50.00          $50.00
    FREEZER                                              1          50.00          $50.00
    BRUNN COFFEE MAKER                                   1          20.00          $20.00
    MICROWAVE                                            2              5.00        $5.00



    TOTAL FURNISHINGS                                                            $1,250.00
                                                      Case 15-32077 Document                                                                                    1            Filed in                                  TXSB                     on 04/13/15 Page 11                                                                                                                                 of              72




                  ﬂow
                                                                                                                                                      ...n.oR


                                                                                mmumma
                                              owwom
                                                                                                                                                                                                               34$                                                                                                                                                                                                                                         mdmv              2.3

                  A
                                                                                                                                                                      KEN
                                                                                                                                                                                                                                                                                                                                om.~mm
                                                                                                                                                                                                                                                                                                                                                       3&2                    S.mmN                                                       Rsm
                                                                                                                                                                                                                                                                                                                                                                                                                      mwmﬂa


      262




                  53:2
      :3<>




                  HEN                                                                                           8.0
                                                                                3&3
                                                                                                                                                                                                                                              85                                    8.9                                                                                                              8...                                ommm             3.2                8.2

                  4
                                             Sdmm
                                                                                                                                                     oommm
                                                                                                                                                                     8.mw~                                     8.m2                                                                                                                                   owmﬂ                    mnamm
                                                                                                                                                                                                                                                                                                                               8.o...._m                                                                             8.33




             bmacﬁ

     262




    m5._<>




             Son
                                            8.83
                                                                               oodmﬁ
                                                                                                                                                    8.8m            8.8m
                                                                                                                                                                                                                                                                                                                                                      ooeh                                                                               8.?              8.8               8.8
                                                                                                                                                                                                                                                                                                                                                                             oqmmw                                  ooammﬁ
                                                                                                                                                                                                              8.8...

             .H




                                                                                                               H._>$m                                                                                                                        mu_>Em                                mu_>$m
                                                                                                                                                                                                                                                                                                       :u>=..:m
                                                                                                                                                                                                                                                                                                                                                                                                    8.5mm
             Emscﬁ
   262


                                                                                                               :0                                                                                                                            :0                                    :0                  :0                                                                                           :0
   m3<>
                                                                                                               .50                                                                                                                           .50                                   .50
                                                                                                                                                                                                                                                                                                       So
             ,_                                                                                                                                                                                                                                                                                                                                                                                     So



   58
                                          ,om.mmEH                            mwwmo
                                                                                                                                                                                                                                                          8.mR                                                                                                               8.m$                   ooiw
                                                                                                               8.mmS
                                                                                                                                                   8.$o~
                                                                                                                                                                    mmwmma
                                                                                                                                                                                                              8.3mm
                                                                                                                                                                                                                                             ooawma                                                    8.m~m                 id?                      BEN                                                           mmwmwm
                                                                                                                                                                                                                                                                                                                                                                                                                                         8.mR            mmmmm              oommm
                                                                                                                                                                                                                                                                                  89.3




:.z_o_mP




                         ,




                             _m8~
                                                      ,                                                                                                                                  .   :
                                                                                                                                                                                                 «meow
                                                                              88                               meow
                                                                                                                                                   Bow              82                                                                       meow        meow
                                                                                                                                                                                                                                                                                  82                   meow
                                                                                                                                                                                                                                                                                                                                                      38
                                                                                                                                                                                                                                                                                                                                                                            M33
                                                                                                                                                                                                                                                                                                                                                                                                   88 83                                 Bow
                                                                                                                                                                                                                                                                                                                                                                                                                                                         meow
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Sow

  :m_                                       83.2
                                                      zmmmum                                                                                                                                                                                                                                                                                                                $9:
                                                                                         zmmmum                                                                                                                                                                                                                                               3m$._
                                                                                                                                                                                                                                                                                                                                                                                                   um:
                                   .2053                                                                                                                        zo_mU#:
                                                                                                                                                                                                                                                      mzH:um._.m:.z_E




                                                                                                                                                                                                                                                                                                                                                                                      .x_Ez_§




                                                      Eu
                                                                    .$Ss2ou


                             .ESn__>_ou
                                                                                                                                                                                                                                                                    .~:S:_>_ou
                                                                                                                                                                                                 .E.S.=>_ou

                                                                                                   .$Sn=>_ou                                                                                                                                                                                                                                                                                                .E:.z
                                                                                                                                     .ES&>_ou




                                                                                                                                                                                                                       >zom\>>
                                                                                                                                                                                                                                 .$S:_>.ou




m_u::o                                                                                   j.:a\>>                        jun?                                                                                                                                                                .E._.z_E




                                                                                                                                                                                                                                                                                                                  .E:,__E                  .~E.z_E_
                                                                                                                                                                                                                                                                                                                                                                                                                              .E._.z_E

                                                                                                                                                                                                                                                                                                                                                                                                                                                .E.E_E




                                                                                                                                                                .28
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .Et,__E




                                                                                                                                                  :5                         :5                                                                       \>>
                                                                                                                                                                                                                                                                                                                                                                                                            E:
               Case 15-32077 Document 1                                                                Filed in       TXSB on                           04/13/15      Page 12   of   72




         3.8                            mwom
                                                            Q3       wm.~N
                                                                               omdﬂ
                                                                                                            8.wv-             $.~wﬂ
                                                  3.3.‘                                                                                            8.8%
                                                                                                                                                              xaﬂmn




        8.mm
                 8.0                    8.3      com?      8.3      mum
                                                                               8.23
                                                                                                            8.83                                             mwmmnw




        8.03                                               8.3      8.mm
                                        8.2:    8.8m                          8.8m
                                                                                                                                                             8.mEm




                mu>_Ew




                mo

                So


        8.9%                      8,0?                    8.02
                8.mmm
                                                8.82                853       8.88
                                                                                                           owﬁﬁ
                                                                                                                        $.33                     ~¢.omm~




                                                                                             _
                                                                              wmﬂ
        Noam   mama
                               82               Bow
                                                          moon
                                                                   82
                                                                                                          _,oS~\mm_>_.Hm




               _
                           m:

                                                                             mzoi

                           .E>%E

                                                                                                                                      mzmmmom


  xE_.:Ez_     msmaz
                                                          :<2m:E   hmzzou
                                                                                                                      oomﬁ
                                                                                          m._zo_._._      zo_m_umE


                         .mz__._u_                                        mm¢D.§




                                               s_$_>

                                               _m:m>m


               mmzou                                               28
                                                          83
                                                                   m                                      :8                                                 450»
                                                                                                                                                use
                                                                                                                      ._.ma




                         3.5
                                                                                                                                      Q2,
.x                                                         Case 15-32077 Document                                                                                                                                                    1                      Filed                          in              TXSB         on 04/13/15 Page 13     of   72
Exam B                                                   n-aunmanauw




                                                               mm
                      ms.“                                                             «KN:




                   A
                                                                                                                                               Sim          Raﬁ                                             $.m
                   53.5




      :,mE_:u




                  Sam


                  4
                                                              aaﬂmﬁ
                                                                                       843        8.82       ovﬁmw              Eda          85$           Sam“
                                                                                                                                                                         oo.oom~
                                                                                                                                                                                              3.8%        BZKN           8.8:                    8.-m        oo.3m~           aodﬁw           8.2m           85$
                                               ocdomum                                                                                                                                                                                                                                                                               oodﬁﬁa




      w3<>


                  Enscﬂ




      Emxxou




                 cam
                                                                                       8.3a       8.83      Smmh                8.82
                                                                                                                                             Dodmh
                                                                                                                                                         863                                 oo.8m~       8.mm~
                                                                                                                                                                                                                                            Sdmm
                                                                                                                                                                                                                                                                                             oodmm
                                                                                                                                                                                                                                                                                                            8.83
                                              oo.8mmm                                                                                                                   818mm                                           Sdmd                                 8.8mm          8.8mm
                                                             8.8mm~
                                                                                                                                                                                                                                                                                                                                     Bdmim
                 .H




                 >.m:=£



  m3<>._zw§Su




  .58
                                                                                                                            22,02
                                              ooeoomqm                                                                                                                                                                                                      oodo:
                                                                                                                                                                                                                        uwwmam
                                                            8.38m
                                                                                 239.2:
                                                                                                22,223      83mm                           z_sov_z:
                                                                                                                                                                      Rﬁmm                   7:59.23     2.59.23
                                                                                                                                                                                                                                           Z2522:                          Z3022:
                                                                                                                                                        Esozxz:                                                                                                                             2255.2:       23052:



                                                                                                                            23
  ._>ozv_z:
                                                                                                                                                                                                                                                                                            230212:




  Em;




                                              mmmﬁ
                                                           Son              Sﬂ                  mnma
                                                                                                           82              mum“            mwmn         mama
                                                                                                                                                                     82                  3%             ES            Bow                  mama
                                                                                                                                                                                                                                                           33            $2


                                                                                                                                                                                                                                                                                           Z>>OZ¥Z
 Em>._mnos_


                                                                                                                                                                                                                                                                                                          Z>>O2K2w_




                                                                                                                                                                                                                                                                                           3



                                                                                                           5
                                                                                                                                                                                                                                                                                           Hmomonzm




                                                                                                                                                                                                                                                                                                         Sum:
                                                                                                           duo:                                                                                                       xmn._Es




                                                                                                                                                                    xown._Es_8




                                   ﬁﬁzmu


                                                                                                                                                                                    <33
                                                                                                                                                                                                                                                                                                         Ewaomv
                                                                                                           >:u>5n_m




                                                                                                                                                      _
                                                                                               m:.2._                                                                                                                 n_z<
                                                                                                                                                                                                                                                           does.
                                                                         Es.
                                                                                                           583
                                                                                                                                                                                                                                                                                                         mum
                                                                                                                                                                                                                                                                                           52¢
                                                                                                                                                      doc:                                                           w__2
                                                                                                                                                                   +om.n.£._z:      >>>


                                                         mE.m8~.E>
                                                         zo_._<>>ox:uz>m



                                                                                                                                                                                                                                                                        ._moo_2




                                                                                                                                                      m_<
 Em_>K5dm                                                                                                                                                                                                                              ._mao_2                                                           EH5
                                                                                                           docs.


                                                                                                                                                                  n_z§..:omﬁoz_
                                                                                                                                                                                   #55.

                                                         Rs.                                                           ._.mo..uuu_¢m
                                                                                                                                       xu:s2z.u>        ow_
                                                         :29.
                                                                                                           55>:                                                                                                     $._.___2           5:3                                                                             mn_                                     Case 15-32077 Document                                   1      Filed in      TXSB on 04/13/15 Page 14 of 72
     B6D (O1ﬁciaI Form 6D)      (12/07)




      In re          Universal Packaging, Inc.                                                                                                         Case No.
                                                                                                               Debtor

                                          SCHEDULE D CREDITORS HOLDING SECURED CLAIMS
                                                                            -



         State the name, mailing address, including zip code, and last four digits ofany account number ofall entities holding
                                                                                                                                            claims secured by property ofthe debtor as of
  the date oflihng of the petition. The complete account number of at iy account the debtor has with the creditor
                                                                                                                               is useful to the trustee and the creditor and may be provided
  ilthe debtor chooses to do so. List creditors holding all types ofsecured interests such asjudgment liens,
                                                                                                                         garnishments, statutory liens, mortgages, deeds oftrust, and
  other security interests.
         l.lSl creditors in alpliabeticztl order to the extent practicable "KI iutitor child is
                                                                                                a creditor, the child's initials and the name and address of the child’ 5 parent or
  gutirdtrin, such as “A B .n minor child, by John Doe. guardian " Do not disclose the child's name, See,                 U.S C. §l 12 and Fed, R. Bankr. P l0O7(m). Ifall secured
                                                                                                                                     1   I

  creditors will not lit on this page. use the continuation shect provided
         llaiiy entity other than a spouse in (I JOIIII case may bciointly liable on a claim, place an "X" in the column Ittbclcd "Codebtor"
                                                                                                                                                       ,inc|tidv: mi: entity on the appropriate
  schedule ofcrcditors, and complete Schedule ll - Code]-itors ll'aJoint petition is Filed, state whether the husband, wife. both ofthcm.
                                                                                                                                                        or the marital comrntinity may be
  liriblc oit cnclt clitiin by placing an "H". “W”. "J". or “C” in the column labeled "llusbnnd,
                                                                                                        Wile, Joint, or Community‘.
         II'thc claim is contiiigent. pltrcc an "X" in the column labeled "Contingent " Irthr: claim
                                                                                                           is ixnliquidntcd, place an "X" in the column labeled "Un|iquidatcd“ tfthc
  clitiin is disputed, place an "X" Ill the column labeled 'Dtsp utcd' (You
                                                                                  may need to place an "X" in more than one of these three columns.)
         Total the columns labeled "Amount ofC|aiin Without Deducting Vxiluc olCo||att:n:l" and ‘Unsecured Portion, if/tny” in the
                                                                                                                                                     boxes lnbelod "l'otal(s)" on the lust
  sheet of the completed schedule Report the total from Iltc column labeled ‘Amount of Claim‘ also on the
                                                                                                                          Summary of Schedules and. iftlie debtor is an individual with
  primarily consumer debts. report the total from the column labeled "Unsecured Ponion" on the Statistical Summary ofccrtain Liabilities
 I       Check this box ifdcbtor has no creditors holding secured claims to repon on this Schedule D.
                                                                                                                                                             and Rclzitcd Data.


             CREDITORS NAME
                                                                    C Hinband
                                                                    0
                                                                                    wtta. Jotnl.   ucomrmniy                                      C U D
                                                                                                                                                  0     N
                                                                                                                                                                  AMOUNT OF
           AND MAILING ADDRESS                                      D                   DATE CLAIM WAS INCURRED,
                                                                                                                                                             '



                                                                                                                                                             5       CLAIM
                                                                        H
                                                                        W                                                                         I‘
                                                                                                                                                        L
                                                                                                                                                                    WITHOUT       UNSECURED
            INCLUDING ZIP CODE,                                                                                                                        5     5     DEDUCTING       PORTION)      IF
           AND ACCOUNT NUMBER                                       E                     DENs’(‘:%’I§T‘“§O‘¥
                                                                                                                                                                                        ANY
                                                                                                                                                  '

                                                                                                                /§%§]j=,,’j,E‘]'_II’JE

              (See instnictions above]
                                                                    0 é
                                                                    R                                 OF PROPERTY                                 3     .“
                                                                                                                                                             I      VALUE op
                                                                                                    SUBJECT 1-CHEN                                E    E
                                                                                                                                                             '3
                                                                                                                                                                  COLLATERAL
Account No.                                                                                                                                       T
                                                                                                                                                       E
                                                                                                                                                       D




                                                                                Value $
Account No.




                                                                                Value S
Account No.




                                                                                Value $
Account N94




                                                                                Value S

 0                                                                                                                                             Subtotal
         continuation s h eets attac h e d
              _       _




                                                                                                                                 (Tom        oflhis page)

                                                                                                                                                  T°t=*l
                                                                                                                                                                        o.oo                  o.oo
                                                                                                         (Report on       Summary of Schedules)

saitware Copyright   (c)   1996-2014 - Best Case, LLC —   www bestcase oorn                                                                                                    Best Case Bankmptcy
                                                 Case 15-32077 Document                                                    1     Filed         in       TXSB on            04/13/15                      Page 15                 of   72
 Bee     (Oﬂicial    Form ac) (4/13)




   In re                Universal Packaging, Inc.                                                                                                                                              Case No.
                                                                                                                                            Debtor


                              SCHEDULE E CREDITORS HOLDING UNSECURED PRIORITY CLAIMS
                                                                                 —


              Acomplete list ofclairns entitled to pr rority, listed separately by type of priority, is to be set forth on the sheets provided Only holders of unsecured claims entitled
                  should be listed in this schedule. In the boxes provided on the attached sheets, state the name, mailing address, including zip code, and last four digits ofthe
         to priority
      account number, ifany, ofall entities holding priority claims against the debtor or the property ot'the debtor, as of the date ofthe ﬁling of the petition, Use a separate
      continuation sheet for each type ofpriority and lnbel cacli witlt the type ofpriority.
            The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided ifthe debtor chooses to do
      so. Ifa minor child is a creditor, state the child's initials and the name and address oftlie child's parent or guardian, such as "A B a
                                                                                                                                                    minor child, by John Doe, guardian "
      Do notdisclose the child's name See,
                                                                                                                                                 ,
                                                   U.S.C §| l2 and Fed. R. Bzinkr I’ l007(m).
                                                                             I   I



            lfany entity other than a spouse in ayoint case may bejclltlly liable on a claim, place an "X" in the column labeled 'Codi:hIor,“ include tlte entity on the appropriate
      schedule ofcreditors, and complete Schedule Il—Codebtors. lfajoint petition is ﬁled, state whether the husband, wife, both ofthem, or the marital community
                                                                                                                                                                               may be
      liable on each claim by placing an "H," "W,"            or "C" in the column labeled “llusband, Wife, Joint, or Community " lfthc claim is contingent, place an “X" in the
      column labeled "Contingent" It‘ the claim is tinliquidated, place an "X" in the column labeled “Unliquidatcd ' lfthc claim is disputed, place an "X" in the column labeled
      "Disputed." (You may need to place an "X" in more than one otthese three columns.)
            Repon the total ofclaims listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total ofall claims listed on this Schedule E in the box labeled
      "Total" on the last sheet ofthe completed schedule Report this total also on the Summary oi" Schedules
            Report the total of amounts entitled to priority listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total ofall amounts entitled to priority
      listed on this Schedule E in the box labeled "Totals" on the last sheet of the completed schedule. Individual debtors with primarily consumer
                                                                                                                                                            debts report this total
      also on the Statistical Sumiriary ofCertain Liabilities and Related Data.
            Report the total of amounts git entitled to priority listed on each sheet in the box labeled "Subtotals" on each sheet Report the total ofall amounts not entitled to
      priority listed on this Schedule E in the box labeled "Totals" on the last sheet ofthc completed schedule Individual debtors with primarily consumer debts
                                                                                                                                                                           report this
      total also on the Statistical Summary ofCertain Liabilities and Related Data.


     El Check           this      box       if   debtor has no creditors holding unsecured priority claims to report on this Schedule E.

     TYPES OF PRIORITY CLAIMS                                                        (Check the appropriate box(es) below ifclaiins                        in   that category are listed           on the attached sheets)

     U      Domestic support obligations
        Claims for domestic support that are owed to or recoverable by a spouse, fomicr spouse, or child ofthe debtor, or the parent, legal guardian, or responsible                                                                                    relative
     ofsuch a child, or a govemmental unit to whom such a domestic support claim has been assigned to the extent provided in 1 I U S C. 507(a)(])
                                                                                                                                            §

     Cl Extensions ofcrcdit in an involuntary case
        Claims arising in the ordinary course ofthe debtors business or ﬁnancial                                                     affairs after the           commencement ofthe                 case but before the earlier of the appointment         ofa
     trustee or the order for relief ll                         U   S C. § 507(a)(3)

     I      Wages,          salaries,             and commi sions
            Wages,
                 salaries, and commissions, including vacation, severance, and sick leave pay owing to employees and commissions owing to qualifying                                                                                        independent sales
     representatives up to $1 2,4754‘ per person earned within 180 days immediately preceding the tiling ofthe original petition, or the cessation of                                                                                  business, whichever
     occurred        first,    to the extent             provided    in ll            USC       §   507(a)(4)

     Cl Contributions to                              employee beneﬁt plans
            Money owed                 to   employee beneﬁt plans         for services rendered within 180 days immediately preceding the ﬁling of the original petition, or the cessation ofbusincss,
     whichever occurred                     lirst, to     the extent provided in     U S C. § 507(a)(5).
                                                                                                l   l




     Cl Certain farmers and ﬁshermen
        Claims of certain farmers and fishermen, up                                        to   $6,150‘ per farmer or Iisherman, against the debtor, as provided                                   in 11     USC       § 507(a)(6)

     El Deposits by individuals
        Claims of individuals up to $2,775‘ for deposits for the purchase,                                                  lease, or rental           ofproperty or services for personal, family, or household use, that were not
     delivered or provided. It U.S.C. § S07(a)(7).

     I      Taxes and certain other debts owed                                            to   governmental units
            Taxes, customs duties, and penalties owing to federal,                                           state,   and local governmental units as set forth               in   l   l   USC        § 507(a)(8)

     El     Commitments        maintain the capital ofan insured depository institution
                                             to
            Claims based on commitments to the FDIC, RTC, Director of the Oﬂicc ofThrit‘t Supervision, Comptroller ofthe Currency,                                                                                     or Board   ofﬁovcmors ofthe     Federal
     Reserve System, or their predecessors or successors,                                               to maintain the Capital    of an insured depository              institution               U.S   C       507
                                                                                                                                                                                           l   l
                                                                                                                                                                                                             §         (a)(9).

     C] Claims for death or personal injury while debtor was intoxicated
        Claims for death or personal injury resulting from the operation ofa motor vehicle or vessel while the debtor was intoxicated from using alcohol, a drug, or
     another substance. ll U.S.C.                          §   507(a)[IO).




     *   Amount                        adju:/men: an J/0//I6,                am! every ihraeymr: ihzreuﬂer
                    .\‘uhjL'L'l   In                                                                                      with mrpeei Io   r.'ua'e1'   comnicrited an or after the data ufadyrmnien/.

                                                                                                                      2        continuation sheets attached
Software Copyright      (c)   1996-2014           —   Best case.   Ltc   ,   www bestcase com                                                                                                                                              Best Case Bankruptcy
                                         Case 15-32077 Document                                            1        Filed in     TXSB       on 04/13/15 Page 16 of 72
   ram‘.   (ofﬁcial   Fonn 55) (4/13)       —   Com



    In re               Universal Packaging, Inc.                                                                                                        Case No.
                                                                                                                              Debtor

                             SCHEDULE E CREDITORS HOLDING UNSECURED PRIORITY CLAIMS
                                                                      -
                                                                                                               (Continuation Sheet)


                                                                                                                                                    Wages,           salaries,   and commissions
                                                                                                                                                                     TYPE OF PRIORITY
                  CREDITORS NAME                        ‘
                                                                              8       Husband. ‘Mle,   Joint. or   Cammmlly
                                                                                                                                                    8     Id    :3
                                                                                                                                                                                              l,E\I,¥,OUN!::,i)N(,T
                                                                                                                                                                                                TITL
                                                                                                DATE CLAIM WAS INCURRED
                                                                                                                                                                                                              1'0
                                                                              E H                                                                                         AMOUNT                                   ANY
                                                                              B W
             /\1F]'\]’3C{/1L§*1j1K]T(“]GZ§’;,13L1)L*)                                      Case 15-32077 Document                                1       Filed      in   TXSB on      04/13/15                  Page 17   of 72
  EOE   (Official   Foim GE) (MI 3)    »   Coiil.




   In re              Universal Packaging, Inc.                                                                                              Case No.
                                                                                                              Debtor

                            SCHEDULE E CREDITORS HOLDING UNSECURED PRIORITY CLAIMS
                                                        -
                                                                                                 (Continuation Sheet)

                                                                                                                                             Taxes and Certain Other Debts
                                                                                                                                              Owed to Governmental Units
                                                                                                                                                           TYPE OF PRIORITY
               CREDITORS NAME’                                    3     Husband, vwe,   Jolnl,   orCommuniIy
                                                                                                                                         8     :1’   '9                       AMOUNT NOT
           Al1]l\Il3CIl:’J\D1lI-IfJ1§GZI;}3DCl)ClgI§3             2 H
                                                                        w          DATE CLAIM WAS INCURRED                               ?     i     E         AMOUNT         iEi2iTciiILTEi?   ITFOANY

           AND ACCOUNT NUMBER
                                  1                 ,             E
                                                                        J
                                                                                 AND CONS ID ERATION F OR CLAIM
                                                                                                        -
                                                                                                                                         I     o u            OF CLAIM
                                                                  3 C                                                                    E     IU                                               M;/IFOUNT
                    (See instructions.)
                                                                                                                                                     2::

                                                                  R                                                                                  D                                  ENTI',};_['(;E[$$
                                                                                                                                         E     E
                                                                                                                                         T
Account No.                                                                    Unpaid Taxes
                                                                                                                                               E
Harris County               Tax Assessor
PO Box 4663                                                                                                                                                                   °-°°
Houston, TX 77210-4663                                                  _




                                                                                                                                                                  6,452.1 9                 6,452.19
Account     No                                                                 Payroll Taxes

Internal    Revenue Service
PO Box 7346                                                                                                                                                                   °-°°
Philadelphia,          PA 19101-7346
                                                                 X     _




                                                                                                                                                              1,199,352.73           1,199,352.73
Account No,                                                                    Unpaid Taxes

Spring Branch ISD Tax Office
PO Box 19031                                                                                                                                                                  °-°°
Houston, TX 77224                                                      _




                                                                                                                                                                 13,367.94                13,367.94
Account No.




Account No.




Sheet 2      of 2     continuation sheets attached to                                                                                  Slfbmal                                0-00
Schedule of Creditors Holding Unsecured Priority Claims                                                                      (Tmal   °m“5 Page)               1,219,172-85           1,219,172.36
                                                                                                                                         Total                                176,475.00
                                                                                                            (Report on   Summary ofschedules)                 1,433,072.86           1,256,597.86

Soltware Copyright    (C)   19962014 — Best Case, LLC . www bestcase   oorvi
                                                                                                                                                                              Best Case Bankruptcy
                                       Case 15-32077 Document 1                                 Filed          in    TXSB        on 04/13/15 Page 18 of 72
  BGF (Oﬂicial Faun or)           (I2/07)




      In re          Universal Packaging, Inc.                                                                                           Case No.
                                                                                                               Debtor


                   SCHEDULE F - CREDITORS HOLDI G UNSECURED NONPRIORITY CLAIMS
        State the name, mailing address. iiicliiding zip code. and last four digits ofany account number, ufall entities holding unsecured claims without
                                                                                                                                                             priority against the
  debtor or the property ofthc debtor. as olthc dati: of Filing of the petition. The complete account number ofany account the debtor has with the creditor is useful to the
  trustee and the creditor and may be provided ifthc debtor chooses to do so. [fa minor child is a creditor, state the child's initials and the
                                                                                                                                                name and address of the child‘s
  parent or guardian, such as "A.B., a minor child, by John Doe, guardian " Do not disclose the child‘s name See, It U S C
                                                                                                                                  $1 12 and Fed R Bankr P l0O7(m) Do not
  include claims listed in Schedules D and E. Ifall creditors will not ﬁt on this page, use the continuation sheet provided
        Ifany entity other than a spouse in ajoint case may bcjollllly liabli: on in claim, place an "X" in the column labeled "Codebior," include the entity on the appropriate
                                                                 H
  schedule of creditors, and complete Schedule - Codebtors ll'ti j0I|Il petition is ﬁled, state whether the husband, wife, both ofthem, or the marital community
                                                                                                                                                                        may be
  liable on each claim by placing an "H " "W," "J,“ or "C" in the column labeled “Husband, Wife, Joint, or Community."
        If the claim is contingent, place an "X"  in the column labeled "Contingent." Ifthe claim is unliquidated, place an "X" in the column labeled "Unliquidated " lfthe
  claim is disputed, place an "X" in the column labeled “Disputed." (You may need to place an "X" in more than one ofthese three columns)
        Report the total ofall claims listed on this schedule in the box labeled "Total" on the last sheet of the completed schedule. Repon this total also on the Summary of
  Schedules and, iftlie debtor is an individual with primarily consumer debts, report this total also on the Statistical Summary ofcertain Liabilities and Related Data


 El     Check     this       box ifdebtor has no creditors holding unsecured claims       to report   on   this     Schedule F

                             CREDITOR-S NAME,                                    8
                                                                                     Husband, \Mle,   Joint.   urcoiiimuniiy
                      MAILING ADDRESS                                                                                                                 8 3       :3

                                                                                 D                                                                    N    L    s
                     INCLUDING ZIP CODE                                              5         co§§BE§kii‘8"N"¥3§‘§f§lli“Ei? él",?iM
                   AND ACCOUNT NUMBER                                            5                                                                              '5
                                                                                                                                                      I
                                                                                 3 C
                                                                                     J
                                                                                                  IS SUBJECT To SETOFF’ so STATE‘
                                                                                                                                                      3
                                                                                                                                                           in
                                                                                                                                                                     AMOUNT OF CLAIM
                         (See instructions above.)                                                                                                         Iu
                                                                                                                                                                E
                                                                                 R                                                                    E    D D
                                                                                                                                                      N A
Account No.                                                                              05/2014                                                      T
                                                                                                                                                           E
                                                                                         Trade debt                                                        D
A&K Servo Technologies
2688 Dadeville Rd                                                                    -

Alexander City, AL 35010

                                                                                                                                                                                    750.00
Account No. ".4836

Accra Metal Finishing
101 21 S ussex                                                                       '

Houston, TX 77041

                                                                                                                                                                                    638.00
Account No.                                                                              2015
                                                                                         Payroll services
ADP, LLC
Attn: Legal        Department                                                        '

One ADP Boulevard
Roseland, NJ 07068
                                                                                                                                                                                 2,415.36
Account No.

ADT Security Systems
P.O.   Box 650485                                                                    -

Dallas,  TX 75265

                                                                                                                                                                                 4,678.51

                                                                                                                                                    Subtotal
_22_
                         _
         continuation sheets attached
              _




                                                                                                                                                                                 8,481.87
                                                                                                                                            (Tom oﬂhis    page)




Software Copyright   (C)      1996-20M - Best Case. LLC   -   www bestnase com                                                                      S/N'49201-150403   Best Case Bankruptcy
                                          Case 15-32077 Document                                      1     Filed in         TXSB      on 04/13/15     Page 19                   of                   72
      B6]-'   (0tTcia|   Fnnn    an (12/07) cam
                                             -




       In re              Universal Packaging, Inc.                                                                                             Case No.
                                                                                                                         Debtor

                         SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                                          (Continuation Sheet)




                           CREDITORS NAME,                                                     Husband, Wile,   Jolnl,   arCornmumly
                           MAILING ADDRESS
                                                                                                              DATE CLAIM WAS INCURRED AND
                                                                                               gs:


                          INCLUDING ZIP CODE,
                         AND ACCOUNT NUMBER                                                                 CONSIDERATION I-‘OR CLAIM. IF CLAIM                                                    um~4C‘UU>’U




                                                                                                                                                                                                                 AMOUNT OF CLAIM
                                                                                 :n0—lmrnUQo




                                                                                                                                                                 4zmc>z’—4zor:




                            (See instructions above.)                                                         IS SUBJECT TO SETOPF, SO STATE                                     Urn4>>o*co—r—zc




 Account No. .4669

Advanced Flexible Composites
P. O. Box 4225
Paysphere                circle
Chicago,            IL   60674
                                                                                                                                                                                                                                300.13
Account No.                                                                                          2014-2015
                                                                                                     Trade debt
Airdyne Ltd.
14910 Henry Rd
Houston, TX 77060


                                                                                                                                                                                                                             7,755.00
Account          No

Airdyne, Ltd.
14910 Henry Road
Houston, TX 77060


                                                                                                                                                                                                                               445.00
Account No.                                                                                          2014
                                                                                                     Arbitration     judgment
All    & Abdul Trading Co LLC
clo Robert George
Curtis, Mallet-Prevost, Colt                     & Mosie
LLP
2 Houston Center, 909 Fannin, Suite
3725
Hnuetnn TX 77n1n                                                                                                                                                                                                         829,068.00
Account No.

Allpac, Inc.
2210 Farrington Street
Dallas, TX 75207


                                                                                                                                                                                                                            2,137.24
Sheet no.          1        of 22         sheets attached to Schedule of                                                                        -
                                                                                                                                                              Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                                                                           839,705.37
                                                                                                                                                     (Total ofthis page)




 Software      copyngm    (c)   1996-2014 - Best Case. LLC   -www hestcase com                                                                                                                                    Best Case Bankruptcy
                                      Case 15-32077 Document                                1     Filed in     TXSB on    04/13/15      Page 20        of   72
    E6F (omclal Fomi er; (12/07+ Cont




     In re             Universal Packaging, Inc.                                                                                Case No.
                                                                                                          Debtor

                  SCHEDULE F — CREDITORS HOLDING UN SECURED NONPRIORITY CLAIMS
                                                                                                (Continuation Sheet)




                         CREDITORS NAME                                    8
                                                                                       Husband. l/We, Jami, orCommunily
                                                                                                                                                  8 E P
                         MAILING ADDRES§                                   D           H                                                          N    L    S
                        INCLUDING ZIP CODE:                                5       W             co£§}EE§k¢l8”N“¥3§ ‘éi°,ll‘§4“Et? 338M           -‘   ‘o
                                                                                                                                                            5
                      Ag:                                                                           IS SUBJECT TO SETOFF, so STATE.                              AMOUNT OF CLAIM
                                                                           § 3                                                                    g E E
                                                                                                                                                  N A
 Account No.                                                                               Customer deposit on unfinished machine                 7
                                                                                                                                                       E
                                                                                                                                                       o
 Animal Science Products
 PO Box 631408                                                                     '

 Nacogdoches, TX 75961

                                                                                                                                                                                2,109.24
 AccountNo. ...2936

Antietam Compliance Company
10905 Baltimore National Pike                                                      -

Myersville, MD 21773


                                                                                                                                                                                3,640.00
Account No. ...9489

Art Logistics,           Inc.
776 N.    Industrial Drive                                                     '

Elmhurst, IL 60126


                                                                                                                                                                                    900.00
Account No. ...OJAN

AT&T Wireless                Services
Messaging Division                                                             -

P.O. Box 34023
Seattle, WA 98124

                                                                                                                                                                                    577.45
AccountNo. ".0753

Avatech Solutions, inc.
P.0. Box 17687                                                                 -

Baltimore, MD 21297-1687


                                                                                                                                                                              1,471.46
Sheet no.     2 of 22 sheets attached to Schedule of
                                                                                                                                              Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                                8 698 15  '
                                                                                                                                     (Total ofthis page)                        ’




 Software Copyrignl   (:2)   19962014 . Beslcase. LLC — www beslcase com
                                                                                                                                                                  Eesl Cass   Bsnl                                     Case 15-32077 Document                                       1     Filed in   TXSB on 04/13/15 Page        21                of                    72
    BGF (Oﬂicial Form       on (12/07) com
                                        .




     in re            Universal Packaging, Inc.
                                                                                                                                  Case No.
                                                                                                               Debtor

                    SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                                      (Continuation Sheet)




                                  NAME,
                           CREDI'I‘0R'S                                                    Husband, vwe_ Juin|,orCorwnun1ly
                       MAILING ADDRESS                                                     I
                      INCLUDING ZIP CODE,                                                  g              DATE CLAIM WAS INCURRED AND
                    AND ACCOUNT NUMBER                                                                 CONSIDERATION FOR CLAIM. IF CLAIM
                                                                              mo-lmrnoon


                                                                                                                                                                                  Um—Ic'u‘r—zc
                                                                                                                                                                                                AMOUNT OF CLAIM
 Account No. ...4960

 Bell-Mark, lnc.
 CIO Mr. Jon Totz
 Totz, Ellison 8- Totz, P.C.
 2211 Norfolk, Suite 510
 Houston, TX 77098
                                                                                                                                                                                                             32,386.59
 Account No.                                                                                    05/2014
                                                                                                Trade debt
 Belt Power, Inc.
 27064 Commerce Oaks Drive
 Conroe, TX 77385


                                                                                                                                                                                                                131.70
 Account No. ...xxxxl...xxxxI...1178

B68
4915 Spring Showers Court
Houston, TX 77084


                                                                                                                                                                                                              4,068.48
Account No.                                                                                     Credit card purchases

Capital     One
Capital     One
PO Box 30285
Salt Lake City,           UT 84130-0285
                                                                                                                                                                                                             2,853.10
Account No.                                                                                     Customer deposit on unﬁnished machine
Cavallaro S.A.C.l.
Barrio Panchito Lopez
Capiaté, Paraguay


                                                                                                                                                                                                             5,289.50
Sheet no.    3  of 22 sheets attached to Schedule of
                                                                                                                                              Subtotal                                                                   '

Creditors Holding Unsecured Nonpriority Claims                                                                                                                                                           44,729.37
                                                                                                                                    (Total ofthis page)




Sonware Copyrighl   (0)   19962014 - Best Case. LLC   -   WWW Deslcase corn
                                                                                                                                                                                                 Best Case   Bankmptq
                                  Case 15-32077 Document                             1     Filed in            TXSB on 04/13/15 Page 22 of 72
   B617 (Ofﬁcial   Form M‘)   (12/07)   .   Cont




     In re          Universal Packaging, Inc.                                                                                Case No.
                                                                                                          Debtor

                   SCHEDULE F CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                   -
                                                                                         (Continuation Sheet)




                      CREDITORS NAME,                                   8
                                                                                Husband, Wlfe,   Joint,   orcammumly
                                                                                                                                           8 3 P
                      MAILING ADDRESS                                   D H                           ..                                   N   L     3
                     WCLUDING 1”’ C0 ~
                                                                                                           _   ,


                                                       I
                                                                        5                 coE§}$%ék$‘l8”N“léi‘5f,E1l2“§? éf’/BM
                          A.CC°U1.‘”
                   ATS‘: c instructions
                                               NUMBER                   3                    IS SUBJECT TO srrorr, so STATE.
                                                                                                                                           7   in    5
                                                                                                                                                         AMOUNT OF CLAIM
                                        above‘)                         R
                                                                                ‘C
                                                                                                                                           2   1”
                                                                                                                                                     E
                                                                                                                                                     D
                                                                                                                                           E E
 Account No.                                                                         Judgment                                              T
                                                                                                                                               E
                                                                                                                                               D
Cedar     Hill, Inc.
PO Box 4055                                                                     -
                                                                                                                                                    X
Edmond,        OK    73034

                                                                                                                                                                 413,101.37
Account No. ...5517

Central Freight Lines
P.O. Box 847084                                                             -

Dallas,     TX 15284

                                                                                                                                                                         1   28.86
Account      No

Comcast
P.0. Box 650050                                                             ‘

Dallas, TX 75265-0050


                                                                                                                                                                         155.28
Account No. ...xxxxI...xxxxI...8176

Control Design Supply
2850 Walnut Hill Lane                                                       '

Dallas, TX 75229


                                                                                                                                                                         811.93
Account No. ...818-1

Cordyne, Inc.
9820 Drysdale Lane                                                          -

Houston, TX 77041

                                                                                                                                                                         55.42
Sheet no.     4       of 22        sheets attached to Schedule of                                                                       Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                  414 252 86
                                                                                                                                                                     ’        '
                                                                                                                               (Total ofthis page)




 sonware Copyright (c) 1995-2014 - Best Case, LLC - www bestcase oorn
                                                                                                                                                          Best Case aarmuplcy
                                    Case 15-32077 Document                                     1     Filed      in     TXSB     on 04/13/15 Page 23 of 72
   B6F (Omclal Fonn or)         (12/07)   —   Cont




    In re            Universal Packaging, Inc.                                                                                          Case No.
                                                                                                              Debtor

                 SCHEDULE F CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                     -
                                                                                                   (Continuation Sheet)




                      CREDITORS NAME                                                     Husband, VWE,   Joinl, or   Comlmnly
                      MAILING ADDRESS                                                    H
                     INCLUDING ZIP CODE,                                                               DATE CLAIM WAS INCURRED AND
                  AND ACCOUNT NUMBER                                                                CONSIDERATION FOR CLAIM. IF CLAIM
                                                                          xowmmooo




                                                                                                                                                                                                AMOUNT OF CLAIM
                                                                                                                                                                                     UmG‘CO‘"2C



                                                                                         :3



Account No. ".4837

D&l Tool Grinding
16343 Waverly Drive                                                                      -

Houston, TX 77032


                                                                                                                                                                                                                 61.89
Account     No                                                                                2014
                                                                                              Trade debt
Eaton Manufacturing
Attn: LegalDepartment                                                                -

1000 Eaton Boulevard
Cleveland, OH 44122
                                                                                                                                                                                                           2,807.68
Account No.                                                                                   2014
                                                                                              Trade debt
Efector, Inc.
782 Springdale Drive                                                                 -

Exton,   PA      19341


                                                                                                                                                                                                           1   ,995.24
Account No.       ...xxxxI...1 910


EMF Company
106 Regal Row                                                                        -

Dallas, TX 75247


                                                                                                                                                                                                           4,266.61
Account No.                                                                                   04/2014
                                                                                              Trade debt
Emu Trans Texas, Inc.
2928 B Greens Road                                                                   -

Suite 350
Houston,     TX 77032
                                                                                                                                                                                                         10,772.19
Sheet no.    5  of 22 sheets attached to Schedule of                                                                                                  Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                                                           19,903.61
                                                                                                                                          (Total   of this page)




Software Copyright   (c)   199s—2o14 . Best case. LLC » wwwbeslcase oom
                                                                                                                                                                                                 Best Case Eankmplcy
                                  Case 15-32077 Document                                         1     Filed in          TXSB      on 04/13/15 Page 24                      of                       72
   ear   (Official   Form 6F)(I2/07)   .   Cam




     In re            Universal Packaging, Inc.                                                                                            Case No.
                                                                                                                     Debtor

                     SCHEDULE F CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                     -
                                                                                                     (Continuation Sheet)




                        CREDITORS NAME,                                                    Husband, Wliu.   Joint,   orComrrunly
                        MAILING ADDRESS                                                    I
                       INCLUDING ZIP CODE,                                                 5            DATE CLAIM WAS INCURRED AND
                     AND ACCOUNT NUMBER                                                               CONSIDERATION FOR CLAIM. IF CLAIM
                                                                            zoammooo




                                                                                                                                                                                                                  AMOUNT OF CLAIM
                                                                                                                                                                                                 DrrI—IC'Ut/)’U




                                                                                                        IS SUBJECT TO SETOFF, SO STATE.
                                                                                                                                     Case 15-32077 Document                                             1     Filed in           TXSB        on 04/13/15     Page 25                 of              72
   BGF   (0f‘l'Icml   Fonn or) (IZ/07) — Cont




    In re               Universal Packaging, Inc.                                                                                                          Case No.
                                                                                                                                  Debtor

                      SCHEDULE F CREDITORS HOLDING UNSECURED N ONPRIORITY CLAIMS
                                                             -
                                                                                                                 (Continuation Sheet)




                         CREDITORS NAME                                                                 Husband. I/We,   Joint,   DrCoflImunI|y

                         MAILING ADDRESS                                                                H
                        INCLUDING ZIP CODE,                                                                          DATE CLAIM WAS INCURRFD AND
                      AND ACCOUNT NUMBER                                                                          CONSIDERATION FOR CLAIM. IF CLAIM
                                                                                         mOﬁmmUOO




                                                                                                                                                                                                                    AMOUNT OI" CLAIM
                                                                                                                                                                                                         Um4Cﬂw‘U




                                                                                                                     IS SUBJECT TO SETOFI-‘, SO STATF..
                                                                                                                                                                             4zmoz—4zoo




                         (See instructions above)                                                       é                                                                                 Um4)U’CD‘"ZC




Account No. ...xxxx/".5393

Force Global
P.O. Box 0171                                                                                       '

Hubertus, WI 53033


                                                                                                                                                                                                                                   799.80
Account Nu. ...1o02, etc.

Formers by Ernie
7905 Almeda Genoa, #8                                                                               -

Houston, TX 77075

                                                                                                                                                                                                                               11,030.00
Account No.                                                                                                 2014
                                                                                                            Trade debt
Freightquote
901 West Carondelet Drive                                                                           -

Kansas       City, MO 64114


                                                                                                                                                                                                                                4,953.14
Account No,                                                                                                 2014
                                                                                                            Trade debt
GKR Precision                 Grinding, Inc.
1812 Red Bluff Rd.,                                                                                 -

Pasadena, TX 77506

                                                                                                                                                                                                                                2,990.00
Account No.                                                                                                 2014
                                                                                                            Trade debt
Gorman Uniform
9021 Katy Fwy                                                                                       -

Houston, TX 17024

                                                                                                                                                                                                                                2,556.22
Sheet no.       7         of 22           sheets attached to Schedule               of                                                                                   Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                                                                                22.33-1.1 6
                                                                                                                                                                (Total of this page)




 Software Copyright     (c)   1996-ZDIA   —   Best Case,   LLC . www bestcase oom                                                                                                                                     Best case Bankruptq
                                        Case 15-32077 Document                                   1     Filed         in   TXSB   on 04/13/15 Page 26 of 72
       Bf)F(O1TK:i1vI Four: 6F) (I2/07)    -   Com




         In re           Universal Packaging, Inc.                                                                                                  Case No.
                                                                                                                     Debtor

                        SCHEDULE F - CREDITORS HOLDING UN SECURED NONPRIORITY CLAIMS
                                                                                                     (Continuation Sheet)




                           CREDITORS NAME                                     8
                                                                                           Husband, Wife,   Joinl‘   orcommumy
                           MAILING ADDRESS                                                                                                                          g 3       :2)

                                                                              '3
                                                                                           H                                                                        N         5
                          INCLUDING ZIP CODE:                                          W
                                                                                                                                                                         '-


                                                                              5
                        AN? ACCOUNT ",‘UMBE“                                                          co£4§$E§k$‘}3‘N“%3§‘é“fAI‘§I‘E1?                 SEBM         7    ‘o
                                                                                                                                                                              5
                                                                                                                                                                                    AMOUNT OF CLAIM
                              (Sec instructions above                         E        ‘C                   IS   SUBJECT TO      Sl:"l"OI’F,   so   s'1'/nu.        E‘   IU
                                                                                                                                                                           E
                                                          )                   R                                                                                     E    D D
                                                                                                                                                                    N A
     Account No.                                                                               2014                                                                 T
                                                                                                                                                                         1;

                                                                                               Trade debt                                                                D
     Grainger, Inc.
     3900 Greenbriar Dr                                                                -

     Stafford,   TX 77477-3919

                                                                                                                                                                                                  1,188.95
     Account No.                                                                               Customer deposit on unﬁnished machine
    Hanover Cold Storage
    52 Industrial Rd                                                                   -

    Elizabethtown, PA 17022


                                                                                                                                                                                                 55,715.50
    Account No.                                                                                2014
                                                                                               Trade debt
    Hapman Conveyor Co.
    6002 East N Avenue                                                             -

    Kalamazoo, MI 49048


                                                                                                                                                                                                       429.25
    Account No.

    Harvill Industries
    421 East Pioneer Drive                                                         -
    Irving, TX 75061



                                                                                                                                                                                                 30,125.02
    Account No.                                                                                2014
                                                                                               Trade debt
    Hole Specialists, Inc.
    21950 Commercial Park Rd                                                       -

    Tomball, TX 77375


                                                                                                                                                                                                 2,940.00
-
    Sheet no.    8  of 22 sheets attached to Schedule of
                                                                                                                                                                Subtotal
    Creditors Holding Unsecured Nonpriority Claims                                                                                                                                           90 398 72
                                                                                                                                                       (Total ofthis page)
                                                                                                                                                                                                   '     '




    Sokware Copyrighl   (C)   19962014 - Eesl Case, LLC - www bestcase   mm                                                                                                          Eesl Case   sankmpzq
                                      Case 15-32077 Document                               1     Filed           in      TXSB   on 04/13/15 Page 27 of 72
    EGF (ommi Form or) (12/07)           .   (‘out




        In re          Universal Packaging, Inc.                                                                                                       Casc N0.
                                                                                                                Debtor

                    SCHEDULE F CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                     -
                                                                                               (Continuation Sheet)




                        CREDITORS NAME,                                      g
                                                                                      Husband, \Mte_   Joinl,   orcotvvm   my
                                                                                                                                                                        8    hi   :3
                        MAILING ADDRESS                                      '3
                                                                                      H                     .,                                                          N         5
                       INCLUDING 1"’ CODE»                                            W
                                                                                                                 ,                                                           '-
                                                                                                                                       ,

                                                                             5
                    AND ACCOUNT NUMBER                                                          corE’§$’%§k$‘1‘8‘N“i8§‘c’l°Al§AR‘?? éiiiim                                   ‘o
                                                                                                                                                                                  5
                                                                                                                                                                        -‘
                                                                             T        J                                            ‘
                                                                                                                                                                        N              AMOUNT OF CLAIM
                                                                                                                     '

                                                                                                                                                                                  T
                                                                                                            SUBJECT TO SETOH- SO §TATE
                                                                                                                          1.                                                 U
                                                                                                                                                   ’

                                 .

                        (See instructions above.)                            0 C                       IS
                                                                                                              .                                .
                                                                                                                                                       ’                G         E
                                                                             R                                                             ’

                                                                                                                                                                        E
                                                                                                                                                                             l



                                                                                                                                                                             D    D
                                                                                                                                                                        N    A
 Account No.                                                                              2014                                                                         T
                                                                                                                                                                             ;
                                                                                          Trade debt                                                                         0
 Homer City Automation
 57 Cooper Ave                                                                        -

 Homer      City,     PA 15748

                                                                                                                                                                                                   3,722.01
 Account No.                                                                              Trade debt

Houston Bearing Supply
5311 Cornish St                                                                       -

Houston, TX 77007


                                                                                                                                                                                                         13.09
Account No. ...xxxxI...6005

Houston Chronicle
P.0. Box 200084                                                                   -

Houston,        TX 77216

                                                                                                                                                                                                        770.00
Account No.                                                                               2014
                                                                                          Trade debt
    Hot Shot Trucking co.
lll's

12320 Barker Cypress Rd                                                           -

Cypress, TX 77429


                                                                                                                                                                                                        125.00
Account No.

Innovative Automation Solutions, Inc.
1420 Valwood Parkway, Suite 204                                                   -

Carrailton,      TX 75006

                                                                                                                                                                                                        627.38
Sheet no.  9    of 22 sheets attached to Schedule of
                                                                                                                                                                    Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                                                    5 257 48 '
                                                                                                                                                           (Total ofthis page)
                                                                                                                                                                                                    '




 Software Copyright   (C)   1996-2014 - Best Case, LLC — www Destcase corn
                                                                                                                                                                                        Best case Bankruptcy
                                        Case 15-32077 Document                          1       Filed in          TXSB      on 04/13/15 Page 28 of 72
   B6F   (Ofﬁcial Fnrnl    bl‘)   (12/07)   —   Cam




    In re            Universal Packaging, Inc.                                                                                      Case No.
                                                                                                              l)ebt0r

                  SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                            (Continuation Shcct)




                      CREDITORS NAME,                                     8
                                                                                   Husband,   Vlﬁle, Joint,   orcommunlly
                                                                                                                                                   8
                      MAILING ADDRESS
                                                                                                                                                        ’L\’1   ID
                                                                          '3
                                                                                   H                                                               N    L       3
                     INCLUDING ZIPCODR                                    5        W
                  AND A9COU1.‘” NUMBER                                                        coB§}B‘Er§k?r‘                                     Case 15-32077 Document                                         1     Filed in            TXSB      on 04/13/15     Page 29                 of                    72
   B(xF (Official   Fonn     on (12/07) . Cont




     In re            Universal Packaging, Inc.                                                                                                  Case No.
                                                                                                                           Debtor

                    SCHEDULE F CREDITORS HOLDING UN SECURED N ONPRIORITY CLAIMS
                                                   -
                                                                                                        (Continuation Sheet)




                            CREDITOR‘S NAME,                                                Htsbamt      Wife.   JOIFII,   orcommuniy
                       MAILING ADDRESS
                      INCLUDING ZIP CODE,                                                                  DATE CLAIM WAS INCURRED AND
                    AND ACCOUNT NUMBER                                                                   CONSIDERATION FOR CLAIM IF CLAIM
                                                                           :UO—lml‘l'lUOO




                                                                                                                                                                                                                     AMOUNT OI" CLAIM
                                                                                                                                                                                                  Dl'I'\—IC1ﬂrI>‘U


                                                                                            mtg:



                                                                                                           IS SUBJECT TO SETOFF, SO STATE.
                                                                                                                                                                  —lzmoz-4200




                        (See instructions above.)                                                                                                                               Gm—4)>U‘CO‘I”zc




 Account No.                                                                                       Expense reimbursement

John Wylie
2023 Willowlake
Houston, TX 77077


                                                                                                                                                                                                                                 1,166.93
Account No.

Judy Wylie
1308 Upland Drive
Houston,       TX 77043

                                                                                                                                                                                                                               36,304.38
Account No.

JUS-MADE,           L.P.
CIO Mr. Gerald A. Bates
Attorney at         Law
3200 Riverfront Drive, Suite 204
Fort Worth, TX 76107
                                                                                                                                                                                                                               48,703.40
Account No.                                                                                        2014
                                                                                                   Trade debt
Lehigh Valley Abrasives
3890 Buchanan Ave SW
Grand Rapids, MI 49548

                                                                                                                                                                                                                                   348.00
Account No.                                                                                        Customer deposit on unﬁnished machine

Louisiana Fish Fry
5267 Plank Rd
Baton Rouge, LA 70805

                                                                                                                                                                                                                                6,885.57
Sheet no.     11        of 22         sheets attached to Schedule of                                                                                           Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                                                                                93,408.28
                                                                                                                                                      (Total ofthis page)




 Soltware Copyright   (C)   19961014 - Best Case, LLC » www bestuase com
                                                                                                                                                                                                                      Best Case Bankruplcy
                                     Case 15-32077 Document                                          1     Filed     in     TXSB on 04/13/15 Page     30             of                     72
    B6l-   (Omcial Fnnn or) (12/07)     —   Cont




     In re            Universal Packaging, Inc.                                                                                          Case No.
                                                                                                                   Debtor

                    SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                                         (Continuation Sheet)




                       CREDITOR'S NAME,                                                      Husband, Wife,   Joinl, or   Commtnly
                       MAILING ADDRESS                                                       H
                      INCLUDING ZIP CODE,                                                                    DATE CLAIM WAS INCURRED AND
                    AND ACCOUNT NUMBER                                                                    CONSIDERATION FOR CLAIM. IF CLAIM
                                                                                                                                                                                                       AMOUNT OF CLAIM
                                                                                JJO~                                      Case 15-32077 Document 1                                                Filed in          TXSB       on 04/13/15 Page 31 of 72
   B6F (Ofﬁcial Form         an (12/07) — Com




     In re            Universal Packaging, Inc.                                                                                                    Case No.
                                                                                                                            D ebtor
                   SCHEDULE F CREDITORS HOLDING UN SECURED NONPRIORITY CLAIMS
                                                     -
                                                                                                            (Continuation Sheet)




                       CREDITOR'S NAME,                                                            Husband, vwe.   Joinl.   orCorrvnm-Iy
                       MAILING ADDRESS
                      INCLUDING ZIP CODE,                                                                       DATE CLAIM WAS INCURRED AND
                   AND ACCOUNT NUMBER                                                                         CONSIDERATION FOR CLAIM. IF CLAIM
                                                                                 2'10—lmrI‘lD0()




                                                                                                                                                                                                                     AMOUNT OF CLAIM
                                                                                                   025:                                                                                               on-«—«c-mn—o




                                                                                                                IS SUBJl:'C'I‘ TO SETOFF, SO S'I'/\'I‘E.
                                                                                                                                                                     Azmcaz‘-izon




                        (Scc instruclions above.)                                                                                                                                   i3m—<>u—Co'I'zc




Account No.                                                                                               Trade debt

Olympus Controls
14855     SW Murray Scholls                  Drive
Beaverton,         OR 97007

                                                                                                                                                                                                                                 5,014.35
Account No.                                                                                               2015
                                                                                                          Trade debt
Onsite Network Support Solutions
10323 Barwood Dr
Houston, TX 77043


                                                                                                                                                                                                                                 1,704.94
Account No.                                                                                               2014-2015
                                                                                                          Trade debt
Orkin Commercial Services
Rollins, Inc.
2170 Piedmond Rd.,                  NE
Atlanta. GA 30324

                                                                                                                                                                                                                                   342.08
Account No. ...0634, etc.

Ormon IDM          Controls, Inc.
C/O Caine & Weiner
1699 East Woodfield Road
Schaumburg, IL 60173
                                                                                                                                                                                                                               11,721.15
Account No. ...xxxxl...xxxxI...1310

Othellus Davis Trucking
10711 Saint John Court
Houston, TX 77071

                                                                                                                                                                                                                                2,975.00
Sheet no.     13of 22 sheets attached to Schedule of                                                                                                          «
                                                                                                                                                                  Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                                                                                21,757.52
                                                                                                                                                      (Total of this page)




 Software Copyright   (C)   1996-2014 - Eesl Case, LLC   -   www beslcase corn                                                                                                                                        Besl Case Bankruplqy
                                       Case 15-32077 Document                                         1     Filed in         TXSB      on 04/13/15 Page 32 of 72
   B6F(O1Tcia| Form         an (12/07) — Cont




    In re             Universal Packaging, Inc.                                                                                                        Case No.
                                                                                                                     Debtor

                  SCHEDULE F CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                          -
                                                                                                          (Continuation Sheet)




                       CREDITORS NAMI3,                                                       Husband, Wile,   Jninl, or   Community
                       MAILING ADDRESS
                      INCLUDING ZIP CODE,                                                                     DATF. CLAIM WAS INCURRED AND
                  AND ACCOUNT NUMBER                                                                       CONSIDER/\'l'ION FOR CLAIM. IF CLAIM
                                                                                                                                                                                                                       AMOUNT OF CLAIM
                                                                                 zIo—U—co‘Fzc




 Account No. ...1817, etc.

 Panel Finishers of Houston
 5616 Rampart
 Houston, TX 77081-1302


                                                                                                                                                                                                                                   1,048.30
Account No. ...4581

Peachtree Forms
P.O. Box 361109
Decatur, GA 30036-1109


                                                                                                                                                                                                                                     442.85
Account No. ...7022

Pirate Staffing
9534 Richmond
Houston, TX 77063


                                                                                                                                                                                                                                   1,208.25
Account No,                                                                                          2014-2015
                                                                                                     Trade debt
Professional Welding Supply Co
3000 Brittmoore Rd # B
Houston, TX 77043


                                                                                                                                                                                                                                     484.40
Account No.                                                                                          Customer deposit on unﬁnished machine

Puratos Corporation
1941 Old Cuthbert Road
Cherry Hill, NJ 08034


                                                                                                                                                                                                                                  77,166.65
Sheet no.    14 of 22 sheets attached to Schedule of                                                                                                              Subtotal                                                    '



Creditors Holding Unsecured Nonpriority Claims                                                                                                                                                                                    80,350.45
                                                                                                                                                         (Total ofthis page)




Software Copyright   (C)   1996-2014   -
                                           Best Case,   LLC - www neslcase oom
                                                                                                                                                                                                                        Besl case Bankruptcy
                                       Case 15-32077 Document                                   1       Filed in                 TXSB on   04/13/15     Page 33        of 72
  BGF (Official Form       an (12/on        .   Cont




    In re            Universal Packaging, Inc.                                                                                                   Case No.
                                                                                                                         Debtor

                   SCHEDULE F - CREDITORS HOLDING UN SECURED NONPRIORITY CLAIMS
                                                                                                    (Continuation Sheet)




                      CREDITORS NAME’                                             8
                                                                                           Husband‘   Vi/lie‘   Jolnl,   orcommunny
                                                                                                                                                                   8 3      In

                      MAILING ADDRESS                                             '3
                                                                                           H                                                                       N        5
                     INCLUDING ZIP CODE
                                                                                                                         .   .
                                                                                                                                                                       '-
                                                                                                                                                 .



                                                                                  5                    cor?§*1B%§k?%3”N“l3§‘é‘EA‘l‘§4“%% ét”/BM
                   AND ACCOUNT NUMBER                                                                                                                              7        5
                                                                                                                                                                       ‘o



                      (Scc instructions above.)                                   a C
                                                                                           J
                                                                                                                IS   SUBJECT To SETOFF so        STA.I‘.E          E   :J
                                                                                                                                                                            E
                                                                                                                                                                                 AMOUNT OF CLAIM
                                                                                  R
                                                                                                                                             ’              '



                                                                                                                                                                   E D D
                                                                                                                                                                   N A
Account No.                                                                                    2014                                                                T   T
                                                                                                                                                                       E
                                                                                               Trade debt                                                              '3


Rapid Crate Solutions
2512 Shady Falls Ln                                                                    -

Pearland, TX 77584-3383


                                                                                                                                                                                             3,000.00
Account No. ...xxxxI...xxxx/...3301

REB,   Inc.
5408   3M   Drive N.E., Suite                    A                                     '

Menomonie, WI 54751

                                                                                                                                                                                             2,189.18
Account No.                                                                                    2015
                                                                                               Utility
Reliant Energy
1201 Fannin St                                                                         '

Houston,      TX 77002

                                                                                                                                                                                             3,256.57
Account No.                                                                                    2014-2015
                                                                                               Trash
Republic Services
5301 Brookglen Dr                                                                      -

Houston, TX 17017

                                                                                                                                                                                                  514.20
Account No. ...2622

Republic Services
10554 Tanner Road                                                                      '

Houston, TX 77041

                                                                                                                                                                                                  187.87
Sheet no.     15       of 22      sheets attached to Schedule of                                                                                                Subtotal
Creditors Holding          Unsecured Nonpriority Claims                                                                                                                                     9 148 42 '
                                                                                                                                                      (Total ofthis page)
                                                                                                                                                                                              ’




Software Copyright   (C)   1996-2014   -   Best case,   LLC » www beslcase oorn                                                                                                   Best Case Bankruptcy
                                      Case l5—32077 Document                                           1      Filed in           TXSB       on 04/13/15 Page 34 of 72
   B6F (omciai Form or)          (12/07)   -   Cont




    In re             Universal Packaging, Inc.                                                                                                     Case No.
                                                                                                                           Debto r

                  SCHEDULE F - CREDITORS HOLDING UN SECURED N ONPRIORITY CLAIMS
                                                                                                           (Continuation Sheet)




                       CRF.DITOR'S NAME,                                                       Husband,     Vtllte.   .|uinl,o¢CommuI\1Iy

                       MAILING ADDRESS                                                         H
                      INCLUDING ZIP CODE,                                                                      DATE CLAIM WAS INCURRED AND
                  AND ACCOUNT NUMBER                                                                         CONSIDERATION FOR CLAIM. IF CLAIM
                                                                                                                                                                                                      Dm—U‘CD"|‘ZC




 Account No. ...80-01

Saginaw Control & Engineering
95 Midland Road
Saginaw, Ml 48638


                                                                                                                                                                                                                                    580.36
Account No. ...2487

Sandpaper of Texas
11440 Chairman
Dallas, TX 75243


                                                                                                                                                                                                                                    387.77
Account No.

Sandra M. Munn, as Trustee of the
Julia Isabelle Fazio Testamentary
Trust
CIO Mr. Allen Cazier, Attorney
8626 Tesoro Drive. Suite #500
San Antonio, TX 78217                                                                                                                                                                                                          32,858.70
Account No.                                                                                           2014
                                                                                                      Trade debt
Shepherd Controls
230 Spring Hills Dr
# 315
Spring, TX 77386

                                                                                                                                                                                                                                   984.72
Account     No                                                                                        2014-2015
                                                                                                      Trade debt
Shoptech Software, Inc.
13105 Northwest Fwy
Houston, TX 77040


                                                                                                                                                                                                                                4,042.27
Sheet no.    16         of 22         sheets attached to Schedule of
                                                                                                                                                                  Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                                                                                38,853.82
                                                                                                                                                      (Total   of this page)




Software Copyright   (:2)   1996-2014 - Best case, LLC   —   www beslcase cam                                                                                                                                         Best Case Bankruplvj
                                     Case 15-32077 Document                                                 1       Filed       in     TXSB on 04/13/15 Page 35 of 72
   nor (Official Form       or) (I2/07)   —   Conl




    In re            Universal Packaging, Inc.                                                                                                       Case No.
                                                                                                                              Debtor

                 SCHEDULE F — CREDIT ORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                                                (Continuation Sheet)




                                                 NAME                                                  Husband,   ‘Nile, Joinl, or   Community
                       MAILING ADDRESS                                                                 H
                      INCLUDING ZIP CODE,                                                                            DATE CLAIM WAS INCURRED AND
                    AND ACCOUNT NUMBER                                                                            CONSIDERATION FOR CLAIM, IF CLAIM
                                                                              5DO4U:lI'rlUOO


                                                                                                                                                                                                   Um4cnm—o




                          (See instruclions above.)                                                ;                IS SUBJECT TO SETOFF, so STATE.
                                                                                                                                                                       azmoz’+zon




                                                                                                                                                                                    Um4)U‘CO’VZC
                                                                                                                                                                                                              AMOUNT OF CLAIM
 Account No. ...4057, etc.

 Sideweld Industries, Inc.
 2175 Union Blvd.                                                                                  -

 Bay Shore, NY 11706

                                                                                                                                                                                                                               76.80
 Account No.                                                                                               Customer deposit on unﬁnished machine
SOS Food Lab
9399 N.W. 13th St                                                                                  '

Doral,   FL 33172

                                                                                                                                                                                                                          173,000.00
Account No. ...xxxx/".4085

Spring Engineers of Houston
9740 Tanner Road                                                                               -

Houston, TX 77041


                                                                                                                                                                                                                              652.50
Account No. ...xx-xx/...33-00

Sunrise Fasteners
1109 Upland Drive                                                                              -

Houston, TX 77043


                                                                                                                                                                                                                             426.62
Account No.                                                                                                2014
                                                                                                           Trade debt
Sunwest Technical Sales                       Inc.
6847 N 21st Ave.                                                                               -

Phoenix, AZ 85015


                                                                                                                                                                                                                             832.50
Sheetno.    17  of 22 sheets altachedlu Schedule of
                                                                                                                                                                Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                                                                        1   7 4,988.42
                                                                                                                                                       (Total of [INS page)
                                                                                                                                                                   .




sormare Copyrighl   (c)   199e42or4 — Best Case, LLC   -   www beslcase cam                                                                                                                                    Eesl Case   aankmptq
                                        Case 15-32077 Document 1                                         Filed in       TXSB on 04/13/15 Page 36 of 72
    not (omcml      rmm er)     (   I2/()7)   —   Cont




     In re            Universal Packaging, Inc.
                                                                                                                                      Case No.
                                                                                                                  Debtor

                    SCHEDULE F - CREDITORS HOLDING UN SECURED N ONPRIORITY CLAIMS
                                                                                                     (Continuation Sheet)




                       CREDITORS NAME,                                                      H usband‘   Wife, Jovnl, or Community

                       MAILING ADDRESS
                                                                                                          DATE CLAIM WAS INCURRED AND
                                                                                            g:
                      INCLUDING ZIP CODE,
                    AND ACCOUNT NUMBER                                                                  CONSIDERATION FOR CLAIM. IF CLAIM
                                                                                xsoammuoo
                                                                                                                                                                                      Um—U—co—Fzu:                AMOUNT OF CLAIM
 Account No.                                                                                       2015
                                                                                                   Unpaid rent
 Ted Wiese
 2001 Commerce Street
 Houston, TX 77002


                                                                                                                                                                                                                  5 ,842 .45
 Account No. ".1997

 Texas Belting and              Mill     Supply
 6600 Harrisburg
 Houston, TX 77011


                                                                                                                                                                                                                    142.00
 Account No.                                                                                      Trade debt

The Blodgett Company
10840 Seabord Loop
Houston, TX 77099


                                                                                                                                                                                                               27,766.28
Account No. ...xxxx/".0425

Toss Machine Components
539 South Main Street
Nazareth, PA 18064


                                                                                                                                                                                                               10,696.41
Account No.                                                                                       2014
                                                                                                  Trade debt
Total   CAD Systems Inc.
480 North  Sam Houston Pkwy E
Suite 234
Houston, TX 77060

                                                                                                                                                                                                                6,445.00
Sheezno.    18 of 22 sheets attached to Schedule of
                                                                                                                                                 Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                                                                50,892.14
                                                                                                                                        (Total ofthis page)




Software Copynghl   (c)   1996-2014 . Best case, LLC     -   www Destcase oom
                                                                                                                                                                                                    Best   Case Bankmplcy
                                      Case 15-32077 Document                                  1      Filed in          TXSB      on 04/13/15      Page 37        of   72
   Bar   (ofﬁcial    Form or)    (I2/07)   -   Com




     in re            Universal Packaging, Inc.                                                                                           Case No.
                                                                                                                   Debtor

                    SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                                  [Continuation Shcct)




                        CREDITORS NAME:                                         8
                                                                                        Husband,   Vvife, Joint,   orcommunvty
                                                                                                                                                            8
                        MAILING ADDRESS
                                                                                                                                                                 L1
                                                                                D       H                                                                   N    L    E
                       INCLUDING ZIP CODE                                       5       W
                     AND ACCOUNT NUMBER                                                            co§’§iE%§k¢1%”N"¥3§ ‘8’fH§}E1? é€i?tM                    I‘
                                                                                                                                                                 5 5
                           (See instructions above.)                            3 2                   IS SUBJECT TO SETOFF, so STATE.                       8'   IU
                                                                                                                                                                      E
                                                                                                                                                                           AMOUNT OF CLAIM
                                                                                R                                                                           E    D    D
                                                                                                                                                            N    A
 Account     No                                                                             2014                                                            T
                                                                                                                                                                 E
                                                                                            Trade debt                                                           D
 Total Control Products
 8661 Younger Creek Drive                                                               -

 Sacramento,           CA 95828

                                                                                                                                                                                        1,293.59
 Account No.                                                                                2014
                                                                                            Trade debt
 Trident Metal         Company
405 N. Plano Rd                                                                         -

 Richardson, TX 75081


                                                                                                                                                                                       3,068.44
Account      No                                                                             Trade debt

Turn-key Coatings
5722 Clarewood Dr.                                                                  -

Houston, TX 77081


                                                                                                                                                                                            707.60
Account No.                                                                                 2014
                                                                                            Trade debt
Tutco
500 Gould Drive                                                                     '

Cookeville, TN 38506


                                                                                                                                                                                      2,929.14
Account No.                                                                                 2014
                                                                                            Security
Tyco Integrated Security
7 Roszel Road                                                                       -

Princeton, NJ 08540


                                                                                                                                                                                            892.22
Sheet no.   19 of, 22 sheets attached to Schedule of
                                                                                                                                                        Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                                        8 890 99 '
                                                                                                                                               (Total ofthis page)                      ’




Software Copyright   (c)   1996-2014 — Best Case, LLC   »   www beslcase corn
                                                                                                                                                                            Best Case Bankruptcy
                                    Case 15-32077 Document                                         1     Filed      in     TXSB on 04/13/15 Page 38 of 72
   B6F (omcml Form ormz/07) Con!         .




     In re          Universal Packaging, Inc.                                                                                            Case No.
                                                                                                                   Debtor

                   SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                                       (Continuation Sheet)




                      CREDITOR'S NAME,                                                       Husband, vwe,   JDln|, or   Communaly
                     MAILING ADDRESS
                                                                                                          D/\'I'E CLAIM WAS INCURRED AND
                    INCLUDING ZIP CODE,                                                      2:


                   AND ACCOUNT NUMBER                                                                   CONSIDERATION I-‘OR CLAIM. IF CLAIM
                                                                                  mo4wmUOO




                                                                                                                                                                                               AMOUNT OF CLAIM
                                                                                                                                                                                    Um4Cnm‘U




                                                                                                          IS SUBJECT TO SFTOFF, SO STATE.
                                                                                                                                                        4zmoz—4zoo




                     (See instructions above.)
                                                                                                                                                                     Um4)U’CO-VZC




 Account No. ...3069

United Parcel Service
8330 Sweetwaler Lane
Houston, TX 77037-3616

                                                                                                                                                                                                           1,685.47
Account No. ...070

United Parcel Service
8330 Sweetwater Lane
Houston, TX 77037-3616

                                                                                                                                                                                                             608.00
Account No.                                                                                       2014-2015
                                                                                                  Trade debt
UPS
Attn: Legal Department
55 Glenlade Parkway, NE
Atlanta, GA 30323

                                                                                                                                                                                                          8,301.70
Account No. ...7040

Varicraft    Power Systems
4512 Tulsa Road
Houston, TX 77092

                                                                                                                                                                                                             331.60
Account No.

Ventura Foods, LLC
(210 Mr. Andrew B. Totz
Totz, Ellison & Totz, P.C.
2211 Norfolk, Suite 510
Houston,      TX 77098
                                                                                                                                                                                                        35,671.31
Sheet no.     20of 22 sheets attached to Schedule of                                                                                                Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                                                          46,608.08
                                                                                                                                           (Total of this page)




 Sottware Copyright (C)199€‘r2014   -
                                        Best Case,   LLC - www   bestcase   com                                                                                                                 Best Case Bankruptcy
                                        Case 15-32077 Document 1                                        Filed in          TXSB      on 04/13/15 Page 39 of 72
    B()F(0"ICIﬂ|F0ll1'l 6F) (I2/O7)          —
                                                 Cont




     In re             Universal Packaging, Inc.                                                                                            Case No.
                                                                                                                       Debtor

                   SCHEDULE F CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                           —
                                                                                                    (Continuation Sheet)




                                   NAME,
                            CR.EDITOR’S                                                      Husband, Wile.   Joint,   orcommunuy
                        MAILING ADDRESS
                       INCLUDING ZIP CODE,                                                   5:          DATE CLAIM WAS INCURRED AND
                   AND ACCOUNT NUMBER                                                                  CONSIDERATION FOR CLAIM. IF CLAIM
                                                                                 mo—imm0O0
                                                                                                                                                                                              urn—U'CD’r‘zc
                                                                                                                                                                                                              AMOUNT OF CLAIM
 Account No.

Verizon Wireless
 P.O.   Box 630023
 Dallas,  TX 75263-0023

                                                                                                                                                                                                                            772.86
Account No. ...0038, etc.

Videojet Technologies, Inc.
1500    Mittel     Boulevard
Wood      Dale, IL 60191


                                                                                                                                                                                                                        20,032.06
Account No. ...8386

Wells Fargo Bank
Deposits Bankruptcy Department
P.O. Box 3908
Portland, OR 97208-3908

                                                                                                                                                                                                                        31,046.57
Account No. ...4902

Wells Fargo Bank
Deposits Bankruptcy Department
P.O. Box 3908
Portland, OR 97208-3908

                                                                                                                                                                                                                       31,046.57
Account No. ...2258, etc.

Whitley Law Group, PC
1001 South Dairy Ashford, Suite 101
Houston, TX 71077


                                                                                                                                                                                                                           480.00
Sheet no.     21        ofj2f sheets attached to Schedule of                                                                                           Subtotal
Creditors Holding Unsecured Nonpriority Claims                                                                                                                                                                         83,378.06
                                                                                                                                              (Total ofthis page)




 Software Copyright   (C)   1996-2014   -   Best Case,   LLC - www beslcase mm
                                                                                                                                                                                                               aasi Case Bankruptq
                                           Case 15-32077 Document                               1     Filed        in    TXSB on       04/13/15        Page 40 of 72
   B6F   (Ofﬁcial    Form or) (12/07) . Cont




     In re             Universal Packaging, Inc.
                                                                                                                                                  Case No.
                                                                                                                 Debtor

                    SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                                    (Continuation Sheet)




                        CREDITORS NAME)                                          8
                                                                                           Husband. vwe_   Joint, or   Community
                        MAILING ADDRESS                                          D                                                                               8 3       t)

                                                                                           H                                                                     N    L    5
                       INCLUDING 2"’ CODE:                                                 W
                     AND ACCOUNT NUMBER                                          5
                                                                                           J
                                                                                                     co£§}E’%€k?i%”N“é3§‘§fAi§iR5?                  QSSM         -'
                                                                                                                                                                      in5
                                                                                                                                                                      U T       AMOUNT OF CLAIM
                           (See instructions above.)
                                                                                 (T)

                                                                                 R
                                                                                           C               15   SUEJECT TO SETOFF SO STATE
                                                                                                                            “
                                                                                                                                          ’             ‘
                                                                                                                                                                 N
                                                                                                                                                                 E    'D
                                                                                                                                                                           E
 Account No. ...1559                                                                                                                                             N A
                                                                                                                                                                 T
                                                                                                                                                                      E
                                                                                                                                                                      D
 Wamack Machine                 Supply, Inc.
 2300 Writ Road
 Houston, TX 77055


                                                                                                                                                                                                 179.36
 Account No.                                                                                   2014
                                                                                               Trade debt
YRC      Freight
9415 Wallisville Rd                                                                    -

Houston, TX 77013


                                                                                                                                                                                            1,726.82
Account No,                                                                                    2014
                                                                                               Lawsuit
Zenobia Company, LLC
92 Main St                                                                             -
                                                                                                                                                                X X
Suite 319
Yonkers, NY 10701

                                                                                                                                                                                         103,520.00
Account No.




Account No.




Sheet no. 22 of 22 sheets attached to Schedule of
                                                                                                                                                             Subtotal
Creditors Holding Unsecured Nonpriority Claims
                                                                                                                                                    (Total ofthis page)
                                                                                                                                                                                        105 426 ' 18
                                                                                                                                                                                             '




                                                                                                                                                                Total
                                                                                                                                   (Report on   Summary ofschedules)                 2'6°4’396'°2

sottware Copyright   (C)   1996-2014   -   Best Case.   LLC - www bastcase com
                                                                                                                                                                                 Best Case Bankruptcy
                                  Case 15-32077 Document                      1   Filed in   TXSB      on 04/13/15           Page 41      of   72
   E60 (Official Form 60)    (12/07)




    In re            Universal Packaging, Inc.                                                                           Case No.
                                                                                       Debtor

                         SCHEDULE G EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                                                         -


            Describe all executory contracts ofany nature and all unexpired leases of real or personal
                                                                                                           property lnclude any timeshare Interests State nature
            ot‘debtur's interest in contract, ie "Purchaser", ”Agent", etc. State
                                                         ,                          whether debtor is the lessor or lessee ofa lease Provide the names and
            complete mailing addresses of all other panics to each lease or contract described. [fa minor child
                                                                                                                     is a pany to one ofthe leases or contracts,
            state the chi1d‘s initials and the name and address of the child's parent or
                                                                                         guardian, such as "A B a minor child, by John Doe, guardian " Do not
            disclose the child's namc, See, 11 U.S.C. §l l2 and Fed R. Bankr. P. l007(m)
                                                                                                                     ,




            El   Check   this   box ifdebtor has no executory contracts or unexpired   leases.

                    Name and Mailing           Address, Including Zip Code,              Description ufContract or Lease and Nature ol'l)cbIor's Interest
                           ofOther Panies         to Lease or Contract
                                                                                                 State whether lease IS for nonresidential real propcny.
                                                                                                   State contract number of any govcmmcnl contract

                     Animal Science Products                                                 Contract to build packaging equipment. Customer
                     PO Box 631408                                                           deposited $2109.24
                     Nacogdoches, TX 75961
                     Cavallaro S.A.C,I.                                                      Contract to build packaging equipment. Customer
                      Barrio Panchito Lopez                                                  deposited $55,715.50
                     Capiata, Paraguay

                     Cedar      Hill,   Inc.                                                 Contract to build packaging equipment. Customer
                     PO Box 4055                                                             deposited $89,226.00
                     Edmond,        OK 73034
                    Eximius Coffee                                                           Contract to build packaging equipment. Customer
                    5610 Clinton Dr                                                          deposited $141,000.00
                    Houston, TX 77020

                    Hanover Cold Storage                                                     Contract to build packaging equipment. Customer
                    52 Industrial Rd                                                         deposited $27,199.80.
                    Elizabethtown. PA 17022

                    Jasek Farms                                                              Contract to build packaging equipment. Customer
                    2603 Saddlehorn              Trail                                       deposited $12,289.50.
                    Katy, TX 77494

                    Jiangsu Sud -Chemie                                                      Contract to build packaging equipment. Customer
                    18 Zhujing Road                                                          paid deposit of 14,952.10
                    Southeast Development Zone
                    No. 1 workshop, Changshu, China

                    Louisiana Fish Fry                                                       Contract to build packaging equipment. Customer
                    5267 Plank Rd                                                            paid deposit of $6885.57
                    Baton Rouge, LA 70805

                    SOS Food Lab                                                             Contract to build packaging equipment. Customer
                    9399 N.W. 13th St                                                        paid $173,000.00 deposit.
                    Doral,   FL 33172
                    Ted Wiese                                                                Month-to-month Lease for $5,900.00 per month.
                    2001 Commerce Street
                    Houston, TX 77002

                    Zenobia Company, LLC                                                     Contract to build packaging equipment. Customer
                    92 Main St                                                               paid deposit of $103520.00.
                    Suite 319
                    Yonkers, NY 10701




             continuation sheets attached to Schedule ofExccutory Contracts and Unexpired Leases
Soﬂware Copyright(C) 1996-2014 - Best C859. LLC - www beslcase com
                                                                                                                                                    Best Case Bankruptcy
                                    Case 15-32077 Document                       1   Filed in   TXSB on           04/13/15   Page 42   of       72
  BGH   (Official   Fonn 6H)(I2/07)




    In re            Universal Packaging, Inc.                                                                           Case No.
                                                                                                              '

                                                                                          Debtor

                                                                            SCHEDULE H CODEBTORS
                                                                                          -




                                                                                                                                            ~
           Provide the tnl'ornr.ition requested concenting any person or entity, other than .1 spouse in ajomt case. that is
                                                                                                                             also liable on any debt‘ I' ted
      by dchtor in Ilte schedules ofcreditots. Include all guarantors und co-signers. lflhe debtor resides or resided in .1 connnttt        '



                                                                                                                                           property state.
      commonweallli. or territory (including Alaska, Arizona. (‘:tlil‘omt:i_ Idaho. ltnuisizma, Nevada, New Mexico, Pueno Rico. ‘I~ y
                                                                                                                                           5, Washington. or
      Wisconsin) within Ilte eight year period immediately preceding the cotnniencenuntl of the case, identify Ihe name ofthc debtor's
                                                                                                                                              spouse and of
      any former spouse who resides or resided with the debtor in the community property state, commonwealth, or territory. Include
                                                                                                                                             all ntnnes used
      by the nondebtor spouse during the eight years immediately preceding the conmtencement oI'this ease. ll'tt minor child is a eodeblor or
                                                                                                                                                      a creditor.
      state the child's initials and the name and address ofthe child's parent or guardian, such as "/t.l3.,
                                                                                                             a minor child. by John Doe, guardian." l)o not
      disclose the child's name, See, ll U.S.C. §l 12 and Fed, R. Bankr. P. l007(m).
      El Check this box ifdebtor has no codebtors.

                     NAME AND ADDRESS OF CODEBTOR                                               NAME AND ADDRESS OF CREDITOR
                     James        Wylie, Jr.                                                    Internal   Revenue Service
                     17527 Autumn Trails                                                        PO Box 7346
                     Houston, TX 77084                                                          Philadelphia,      PA 19101-7346
                     John Wylie                                                                 Internal   Revenue Service
                     2023 Willowlake                                                            PO Box 7346
                     Houston, TX 77077                                                          Philadelphia,      PA 19101-7346
                     Patricia Wylie                                                             Internal   Revenue Service
                     2023 Willowlake                                                            PO Box 7346
                     Houston, TX 77077                                                          Philadelphia,      PA 19101-7346




        0
              continuation sheets attached to Schedule of Codebtors
Soltware Ccpynght   (C)   1996-2014 - Best Case, LLC -   www bestcase Com                                                                            Best Case Bznkruplq
                                   Case 15-32077 Document                         1   Filed   in   TXSB on   04/13/15   Page 43   of   72
   B6 Declaration (ofﬁeial Form 6 -         Declaration). (I2/D7)

                                                                           United States Bankruptcy Court
                                                                               Southern District of Texas
     In re      Universal Packaging, Inc.
                                                                                                                   Case No.
                                                                                            Debtor(s)              Chapter    7



                                               DECLARATION CONCERNING DEBTOR'S SCHEDULES
                     DECLARATION UNDER PENALTY OI-‘ PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP



                        1, the President ofthe corporation named as debtor
                                                                           in this case, declare under penalty of
                                                                                                                  perjury that I have
               read the foregoing summary and schedules, consisting of 39
                                                                                 sheets, and that they are true and correct to the best
               of my knowledge, information, and belief.




   Date AEI'i|13.2015                                                           Signature   /sIJohn Wylie
                                                                                            John Wylie
                                                                                            President

       Penalty for making a false statement or concealing property: Fine of up to
                                                                                  $500,000 or imprisonment for up to 5 years or both.
                                                        18 U.S.C. §§ 152 and 3571.




Software Copyright   (c)   1996-2014 Best Case, LLC -   www beslcase com
                                                                                                                                            Best Case Bankruptcy
                                        Case 15-32077 Document                   1   Filed in   TXSB on       04/13/15        Page 44        of   72
   57   (otticial   Fonn       7) (04/13)




                                                                        United States Bankruptcy Court
                                                                              Southern District of Texas
    In re           Universal Packaging. Inc.                                                                             Case No.
                                                                                          Debtor(s)                       Chapter     7

                                                                 STATEMENT OF FINANCIAL AFFAIRS
             This statement is to be completed by every debtor, Spouses ﬁling ajoint petition may ﬁle a single statement
                                                                                                                             on which the information for
  both spouses is combined. lfthe case is ﬁled under chapter l2 or chapter 13, a married debtor must furnish
                                                                                                                 information for both spouses whether or
  not ajoint petition is ﬁled, unless the spouses are separated and ajoint petition is not ﬁled. An individual
                                                                                                               debtor engaged in business as a sole
  proprietor, partner. family tanner, orsell‘-employed professional. should provide the infonnation requested
                                                                                                                 on this statement concerning all such
  activities as well as the individuals personal atlbirs. To indicate payments, transfers and the
                                                                                                  like to minor Children, state the child's initials and the
  name and address ofthc child's parent or guardian. such as "A.B.. a minor child, by John Doe, guardian." Do not disclose
                                                                                                                                 the child's name. See, 11
  U.S.C. § 112; Fed. R. Bankr. P, l0O7(m).


           Questions 1 - 18 are to be completed by all debtors. Debtors that are or have been in business, as deﬁned
                                                                                                                      below, also must complete
 Questions 19 - 25. Ifthe answer to an applicable question is "None," mark the box labeled "None."
                                                                                                            Ifadditional space is needed for the answer
 to any question, use and attach a separate sheet properly identiﬁed with the case
                                                                                   name, case number      known), and
                                                                                                                    (if              the   number of the   question.


                                                                                         DEFINITIONS
                                         "
            "In business. A debtor is "in business" for the purpose of
                                                                        this form if the debtor is a corporation or partnership. An individual debtor is "in
 business" for the purpose ofthis form iflhe debtor is or has been, within six
                                                                                years immediately preceding the ﬁling ofthis banknrptcy case, any of
 the Tolloxving: an otﬁccr, director, managing executive. or owner ol5 percent or more
                                                                                           ofthe voting or equity securities ofa corporation: :1 panncr,
 other than a limited partner. ofa partnership: a sole proprietor or self-employed l‘ull-time or part-time.
                                                                                                            An individual debtor also may be "in business"
 for the purpose of this fonn ifthe debtor engages in a trade, business, or other
                                                                                  nclivity, other than as an employee. to supplement income from the
 debtor’: primary employment.

                                   ”
             "Insider. The term "insider" includes but is not limited to: relatives of the
                                                                                           debtor; general partners of the debtor and their relatives;
 corporations of which the debtor is an ofﬁcer, director. or person in control; ofﬁcers, directors, and
                                                                                                          any persons in control of a corporate debtor and
 their relatives; afﬁliates ofthe debtor and insiders ofsuch affiliates; and
                                                                             any managing agent ofthe debtor. ll U.S.C.               § 101(2), (31).


                    1.    Income from employment or operation of business
     N°"°           State the gross amount of income the debtor has received from employment, trade, or
        D                                                                                                   profession, or from operation of the debtor's
                    business, including part-time activities either as an employee or in independent trade or business,
                                                                                                                        from the beginning of this calendar
                    year to the date this case was commenced. State also the gross amounts received during the two years
                                                                                                                              immediately preceding this
                    calendar year. (A debtor that maintains, or has maintained. ﬁnancial records on the basis
                                                                                                               of a ﬁscal rather than a calendar year may
                    report ﬁscal year income. Identify the beginning and ending dates ofthe debtors ﬁscal
                                                                                                             year.) Ifajoint petition is ﬁled, state income for
                    each spouse separately. (Married debtors ﬁling under chapter 12 or chapter 13 must state income of
                                                                                                                           both spouses whether or not a joint
                    petition is ﬁled, unless the spouses are separated and ajoint petition is not ﬁled.)


                                       AMOUNT                           SOURCE
                                       $1,689,374.00                    Operation of Business   -   Nov 2012 to Oct 2013
                                       $977,392.38                      Operation of Business - Nov 2013 to Oct 2014
                                       $410,414.72                      Operation of business - Nov 2014 to March 2015

                    2.   Income other than from employment or operation of business
    NW9             State the amount of income received by the debtor other than from employment, trade, profession, or operation of the debtor's
        I           during the two years immediately preceding the commencement of this case. Give particulars. If
                                                                                                                                                    business
                                                                                                                    a joint petition is ﬁled, state income for
                    each spouse separately. (Married debtors ﬁling under chapter 12 or chapter 13 must state income for each
                                                                                                                              spouse whether or not ajoint:
                    petition is ﬁled, unless the spouses are separated and a joint petition is not
                                                                                                   ﬁled.)

                                       AMOUNT                           SOURCE


Software Copyright       (C)   19962014 Best Case, LLC - www beslcase com
                                                                                                                                                        Best Case Bankruptcy
                                      Case 15-32077 Document                                   1      Filed   in   TXSB on 04/13/15 Page 45                     of   72

  B7    (Official   Form         7) (04/13)
  2
                     3.        Payments       to creditors

        N0“          Complete 11. or            b.,   as appropriate,       and c.

                     a.          Imlivizlrml urjainl       rIt'I1Iur(.\) conslinwr r/ebI.\': List all payments on loans, installment purchases of goods or services,
                                                                           will] pr/mrirf/_v
                     and other debts            to    any creditor                     90 days           ~
                                                                             iinincdi ~-ly preceding the commencement ofthis case unless the aggregate value
                                                                     nI:I(lc \viIhin
                     ofall property that constitutes or is :IITccIcd by such trans!   Is less than $600. Indicate with an asterisk (*) any payments that
                                                                                                                                                          were
                     Inadc to a creditor on account ufa domestic support obligation or as part ofan alternative repayment schedule
                                                                                                                                          under a plan by an
                     approved nonproﬁt budgeting and credit counseling agency. (Married debtors ﬁling under chapter 12 or chapter
                                                                                                                                            13 must include
                     payments by either or both spouses whether or not ajoint petition is ﬁled, unless the spouses are separated and ajoint
                                                                                                                                                 petition is not
                     ﬁled.)

   NAME AND ADDRESS                                                                             DATES Ol-‘                                                             AMOUNT sTILL
             or CREDITOR                                                                        PAYMENTS                                      AMOUNT PAID                    OWING
        None        b,   Debtor whose debts are not primarily consumer debts: List each payment or other transfer to any creditor made
                                                                                                                                                  within 90 days
         El         immediately preceding the commencement of the case unless the aggregate value of all property that constitutes
                                                                                                                                            or is affected by such
                    transfer is less than $6,225’. If the debtor is an individual, indicate with an asterisk (*)
                                                                                                                 any payments that were made to a creditor on
                    account Ofa domestic support obligation or as part ofan alternative repayment schedule under a plan
                                                                                                                                 by an uppmvcd nonproﬁt
                    budgeting and credit counseling agency. (Married debtors ﬁling under chapter 12 or chapter I3 must
                                                                                                                                 include priymcrns and other
                    transfers by either or both spouses whether or not ajoint petition is ﬁled, unless the spouses
                                                                                                                      a.re separated and Irjoint petition is not
                    ﬁled.)



                                                                                               DATES OF
                                                                                                                                                    AMOUNT
                                                                                                                                                    pA1[) OR
                                                                                               PAYM.ENTS/                                          VALUE OF            AMOUNT sTILL
  NAME AND ADDRESS OF CREDITOR                                                                 TRANSFERS                                         TRANSFERS                   OWING
  Wauson Probus                                                                                4/10/2015                                         $11,500.00                      $0.00
  One Sugar Creek Center Blvd.,                             Suite 880
  Sugar Land, TX 77478
  Ted Wiese                                                                                    2/20/15: $5,900.00                                $11,794.00                $5,842.45
  2001 Commerce Street                                                                         3/4/15 $2,500.00
  Houston, TX 77002                                                                            3/11/15: $1,500.00
                                                                                               3/17/15: $1,894.00

       None         c.   All debtors: List all payments made within one year immediately preceding the commencement
                                                                                                                            ofthis case to or for the beneﬁt of
        Cl          creditors who are or were insiders. (Married debtors ﬁling under chapter 12 or chapter 13 must include payments by either or both
                    spouses whether or not ajoint petition is ﬁled, unless the spouses are separated and ajoint petition is not
                                                                                                                                ﬁled.)

 NAME AND ADDRESS OF CREDITOR AND                                                                                                                                      AMOUNT STILL
               RELATIONSHIP TO DEBTOR                                                          DATE OF PAYMENT                               AMOUNT PAID                    OWING
 John Wylie                                                                                    2014/2015                                         $39,866.28               $99,246.93
 2023 Willowlake
 Houston, TX 77077
        President
 James Wylie, Jr.                                                                              2014                                              $23,080.00                     $0.00
 17527 Autumn Trails
 Houston, TX 77084
       Vice President
 Joe Wylie                                                                                     07/21/2014: $4,773.02                             $19,315.48               $45,466.61
 1503 Repiton Way                                                                              (reimbursement)
 Katy, TX 77483                                                                                07/23/14: $4,773.02
       None                                                                                    (reimbursement)
                                                                                               08/11/2014: $908.40
                                                                                               (reimbursement)
                                                                                               10/25/2014: $5,861.04
                                                                                               (reimbursement)
                                                                                               12/06/2014: $3,000.00
                                                                                               (relm bursement



       Amount subject 10 awustment on 4/01/16, and every three years
   '

                                                                                                   I/ierea/Ier   with respecl to cases   commenced on or after the dale of acﬁuslmeri/.
sonware Oupyright        (c)   1995,2014 Best Case, LLC - wvvw beslcase oorn
                                                                                                                                                                           Best Case Bankruptcy
                                   Case 15-32077 Document                       1   Filed   in   TXSB   on 04/13/15 Page 46              of   72

  B7   (Official   Form     7) (04/13)
 3
                    4.     Suits   and administrative proceedings, executions, garnishments and attachments
       N°"°         a.List all suits and administrative proceedings to which the debtor is or was a party within one year immediately
                                                                                                                                      preceding the ﬁling of
                    thisbankruptcy case. (Married debtors ﬁling under chapter l2 or chapter 13 must include information concerning either or both spouses
                    whether or not ajoint petition is ﬁled, unless the spouses are separated and ajoint petition is not ﬁled.)

  CAPTION OF SUIT                                                             NATURE OF            COURT OR AGENCY                                 STATUS ()R
  AND CASE NUMBER                                                             PROCEEDING           AND LOCATION                                    DISPOSITION
  Ali & Abdul Karim Trading Co. LLC v. Universal                              Enforcement of       United States District Courtfor the             Pending
  Packaging Ine., Case No. 4:14-cv-03500                                      Foreign              Southern District of Texas, Houston
                                                                              Arbitration          Division
  Zenobia Company LLC vs. Universal Packaging,                                Breach of            133rd Judicial District Court, Harris           Pending
  Inc. Case No. 2014-70612                                                    Contract             County, Texas
  Cedar Hill, Inc. vs. Universal Packaging,                       Inc.,       Enforcement of      61st Judicial District Court, Harris             Pending
  Case No. 2015-00901                                                         Oklahoma            County, TX
                                                                              Judgment
  Zenobia Company, LLC vs. Universal Packaging, Breach of                                         Supreme Court ofthe  State of        New         Judgment
  lnc., index No. 58632I2014                        contract                                      York, County of Westchester
  Cedar Hill Inc. v. Universal Packaging Inc et al, Breach of                                     United States District Court for the             Judgment
  Case No. 5:14—cv-008                                                        contract/fraud      Western     District of   Oklahoma
       N one       b. Describe all property that has been attached, garnished or seized under
                                                                                              any legal or equitable process within one year immediately
        I          preceding the commencement ofthis case. (Married debtors ﬁling under chapter 12 or chapter I3 must include information
                                                                                                                                                concerning
                   property ofeither or both spouses whether or not ajoint petition is ﬁled, unless the spouses are separated and ajoint petition is not
                   ﬁled.)

 NAME AND ADDRESS OF PERSON FOR WHOSE                                                                   DESCRIPTION AND VALUE OF
    BENEI-‘IT PROPERTY WAS SEIZED                                             DATE OF SEIZURE                    PROPERTY
                   5.    Repossessions, foreclosures and returns

     None          List all property that has been repossessed by a creditor, sold at a foreclosure sale, transferred
                                                                                                                      through a deed in lieu nfforeolosurc or
        I          returned to the seller, within one year immediately preceding the commencement ofthis case. (Married
                                                                                                                                debtors ﬁling under chapter 12
                   or chapter 13 must include information concerning property ofeither or both spouses whether or not ajoint petition is
                                                                                                                                               ﬁled, unless the
                   spouses are separated and ajoint petition is not ﬁled.)

                                                                           DATE OF REPOSSESSION,
 NAME AND ADDRESS OF                                                         FORECLOSURE. SALE,          DESCRIPTION AND VALUE OF
     CREDITOR OR SELLER                                                     TRANSFER OR RETURN                       PROPERTY
                   6.    Assignments and receiverships

     None           Describe any assignment ofproperty for the beneﬁt ofcreditors made within 120 days immediately preceding the commettcement
       I
                   a.
                                                                                                                                                     of
                            (Married debtors ﬁling under chapter 12 or chapter 13 must include any assignment by either or both spouses whether or not a
                   this case.
                 joint petition is ﬁled, unless the spouses are separated and ajoint petition is not ﬁled.)


                                                                          DATE OF
 NAME AND ADDRESS OF ASSIGNEE                                             Ass]GNMENT                     TERMS OF ASSIGNMENT OR SETTLEMENT
     None          b. List all property which has been in the hands ofa custodian, receiver, or court-appointed
                                                                                                                ofﬁcial within one year immediately
                   preceding the commencement ofthis case. (Man'ied debtors ﬁling under chapter 12 or chapter 13 must include information
                                                                                                                                                 concerning
                   property ofeither or both spouses whether or not ajoint petition is ﬁled, unless the spouses are separated and ajoint petition is not
                   ﬁled.)


                                                                  NAME AND LOCATION
 NAME AND ADDRESS                                                      OF COURT                           DATE OF             DESCRIPTION AND VALUE OF
       OF CUSTODIAN                                               CASE TITLE & NUMBER                     ORDER                        PROPERTY




sonwaie   Copyrigtil (c)   19964014 Best case, LLC -www beslcase corn
                                                                                                                                                   Best Case Bankmplcy
                                     Case 15-32077 Document 1                               Filed in   TXSB on 04/13/15 Page 47 of 72

 R7   (Ot‘ﬁcia|       Form    7) (04/13)
 4
                       7.   Gifts

      N°”¢            List all gills or charitable contributions       made within one year immediately preceding the commencement ofthis case except ordinary
       I              and usual          gifts to familymembers aggtegating less than $200 in value per individual family member and charitable contributions
                      aggregating less than          $100 per recipient. (Married debtors ﬁling under chapter 12 or chapter 13 must include gifts or contributions by
                      either or both spouses          whether or not ajoint petition   is   ﬁled, unless the spouses are separated and ajoint petition   is   not ﬁled.)

    NAME AND ADDRESS OF                                               RELATIONSHIP TO                                                     DESCRIPTION AND
  PERSON OR ORGANIZATION                                               DEI3ToR,    IF   ANY                        DATE OF GIFT            VALUE OF GIFT
                      8.    Losses

      N0“                          from ﬁre, theﬁ, other casualty or gambling within one year immediately preceding the commencement ofthis case or
                      List all losses
       I              since the          commencement ofthis
                                                        case. (Married debtors ﬁling under chapter 12 or chapter 13 must include losses by either or both
                      spouses whether or not ajoint petition is ﬁled, unless the spouses are separated and ajoint petition is not filed.)

                                                                                        DESCRIPTION or CIRCUMSTANCES AND, Ir
  DESCRIPTION AND VALUE                                                                 LOSS wAS COVERED TN wHoLT. OR IN PART
      OF PROPERTY                                                                          BY INSURANCE, GIVE PARTICULARS                           DATE OF L035
                      9.    Payments         related to debt counseling or   bankruptcy
      N°"5            List all payments made or property transferred by or on behalfofthc debtor to any persons, including attorneys, for consultation
       D              concerning debt consolidation, relief under the bankruptcy law or preparation ofthe petition in bankruptcy within one year immediately
                      preceding the commencement ofthis case.

                                                                                        DATE OF PAYMENT,                                       AMOUNT 01-‘ M()NEY
 NAME AND ADDRESS                                                                NAME or PAYER IF OTHER                                   OR DESCRIPTION AND VALUE
     OF PAYEE                                                                                THAN DEBTOR                                           OF PROPERTY
 Wauson Probus                                                                   04I10l2015                                              $4,500.00 + $385         filing   fee
 One Sugar Creek Center Blvd.
                  |




 Suite 880
 Sugar Land, TX 77478

                      10.    Other transfers
      NOW             a. List all other property, other than property transferred in the ordinary course ofthe business or ﬁnancial affairs ofthe debtor,
       I              transferred either absolutely or as security within two years immediately preceding the commencement ofthis case. (Married debtors
                      ﬁling under chapter 12 or chapter 13 must include transfers by either or both spouses whether or not ajoint petition is ﬁled, unless the
                      spouses are separated and ajoint petition is not ﬁled.)

 NAME AND ADDRESS OF TRANSFEREE,                                                                                   DESCRIBE PROPERTY TRANSFERRED
             RELATIONSHIP TO DEBTOR                                             DATE                                      AND VALUE RECEIVED
     None             b.    List   all   property transferred by the debtor within ten years immediately preceding the        commencement ofthis case to a self-settled
      I               trust or similar device        ofwhich the debtor is a beneﬁciary,

 NAME OF TRUST OR OTHER                                                                                            AMOUNT OF MONEY OR DESCRIPTION AND
 DEVICE                                                                         DATE(S) OF                         VALUE 01-‘ PROPERTY OR DEl3TOR'S INTEREST
                                                                                TRANSFERS)                         INPROPERTY




Software   copyngm (c) 1995-2014 Best Case, LLC -www bestcase com                                                                                                  Best Case Bankruptcy
                                  Case 15-32077 Document                               1    Filed in   TXSB      on 04/13/15 Page 48 of 72

  B7   (0l'ﬁcia|    Fonn     7) (04/13)
  5
                     1].    Closed ﬁnnncialaccounts

       N0"?          List all ﬁnancial accounts and instruments held in the name ofthe debtor or for the beneﬁt
        I            otherwise translet'red within one year immediately preceding the commencement olthis
                                                                                                                 ofthc debtor which were closed, sold, or
                                                                                                               case. Include checking. savings. or other
                     ﬁnancial accounts, certiﬁcates ofdeposit, or other instruments; shares and share accounts
                                                                                                                held in banks. credit unions. pension funds,
                     cooperatives, associations, brokerage houses and other ﬁnancial institutions. (Married debtors
                                                                                                                     Iiling under chapter I2 or chnptcr I3 must
                     include information concerning accounts or instruments held by or for either or both spouses
                                                                                                                   whether or not ajoinl petition is ﬁled,
                     unless the spouses are separated and ajoint petition is not ﬁled.)


                                                                                       TYPE OF ACCOUNT, LAST FOUR
   NAME AND ADDRESS OF INSTITUTION                                                     DIGITS OF ACCOUNT NUMBER,                                AMOUNT AND DATE OF SALE
                                                                                      AND AMOUNT OF FINAL BALANCE                                           OR CLOSING
                    12.     Safe deposit boxes

       N0“          List each safe deposit or other box or depository in which the debtor has or had
       I                                                                                             securities, cash, or other valuables within one year
                    immediately preceding the commencement ofthis case. (Married debtors ﬁling under chapter 12 or chapter
                                                                                                                                   13 must include boxes or
                    depositories ofeither or both spouses whether or not ajoint petition is ﬁled, unless the spouses
                                                                                                                      are separated and ajoint petition is not
                    ﬁled.)


                                                                    NAMES AND ADDRESSES
  NAME AND ADDRESS or BANK                                          OF THOSE Wm; ACCESS                             DESCRIPTION                        DATE OF TRANSFER OR
       OR OTHER DEPOSITORY                                          To Box OR DEPQSITQRY                            or CONTENTS                          SURRENDER, IF ANY
                    13. Setoffs

      NW3             all setotls made by any creditor, including a bank, against a debt or
                   List
       I                                                                                    deposit ofthe debtor within 90 days preceding the
                   commencement ofthis case. (Married debtors ﬁling under chapter 12 or chapter 13 must include information concerning
                                                                                                                                                                   either or both
                   spouses whether or not ajoint petition               is   ﬁled, unless the spouses are separated and ajoint petition   is   not ﬁled,)

  NAME AND ADDRESS OF CREDITOR                                                       DATE OF SETOFF                                            AMOUNT OF SETOFF
                   14.     Property held for another person
      N0“          List all property      owned by another person that the debtor holds or controls,
       I
  NAME AND ADDRESS OF OWNER                                        DESCRIPTION AND VALUE OF PROPERTY                         LOCATION OF PROPERTY
                   15.     Prior address ofdebtor

      N°"5         Ifthe debtor has moved within three years immediately preceding the commencement ofthis
       I                                                                                                       case, list
                   occupied during that period and vacated prior to the commencement ofthis case. Ifajoint petition is
                                                                                                                                                  all premises which the debtor
                                                                                                                                               ﬁled, report also any separate
                   address ofeither spouse.

  ADDRESS                                                                            NAME USED                                                 DATES OF OCCUPANCY
                   16.     Spouses and Former Spouses
      None         Ifthe debtor resides or resided in a community property state, commonwealth, or
       I                                                                                           territory (including Alaska, Arizona, California, Idaho,
                   Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, or Wisconsin) within eight
                                                                                                                  years immediately preceding the
                   commencement of the case, identify the name of the debtor’s spouse and of any former spouse who resides or resided with
                                                                                                                                             the debtor in
                   the community property state.

 NAME




Software Copyright   (c)   19962014 Best Case. LLC   »   www bestcase cam                                                                                         Best Cass Bankruptcy
                                 Case 15-32077 Document                             1       Filed in      TXSB           on 04/13/15 Page 49 of 72

  B7   (Official    Form   7) (04/I3)
  6
                    17.   Environmental lnformation.

                    For the purpose ofthis question. the following deﬁnitions apply:

                    "Environniental Law" means any federal, state, or local statute or regulation regulating pollution, contamination,
                                                                                                                                        releases ofhazardous
                    or toxic substances, wastes or material into the air, land, soil, surface water, groundwater, or other
                                                                                                                           medium, including, but not limited to,
                    statutes or regulations regulating the cleanup ofthese substances, wastes, or material.

                    ”Site" means any location, facility, or property as deﬁned under
                                                                                       any Environmental Law, whether or not presently or formerly                                     owned or
                    operated by the debtor, including, but not limited to, disposal sites.

                    "Hazardous Material" means anything deﬁned as a hazardous waste, hazardous substance, toxic substance,
                                                                                                                           hazardous material,
                    pollutant, or contaminant or similar term under an Environmental Law

       None         a. List the name and address ofevery site for which the debtor has received
                                                                                                notice in writing by a governmental unit that                                       may be
        I           or potentially liable under or in violation ofan Environmental Law. Indicate the governmental unit,
                                                                                                                         the date ofthe
                                                                                                                                                                               it

                                                                                                                                                                      notice, and,
                                                                                                                                                                                             liable
                                                                                                                                                                                       ifknown,
                    the Environmental      Law:


  SITE NAME
                                                                    NAME AND ADDRESS or                                     DATE or                           ENVIRONMENTAL
                        AND ADDRESS                                 GOVERNMENTAL UNIT                                       NOTICE                            LAW
       None         b. List the name and address ofevery site for which the debtor provided notice to a
                                                                                                        governmental unit                             ofa             ofHazardous
        I           Material. Indicate the governmental unit to which the notice was sent and the date ofthe notice.
                                                                                                                                                            release



                                                                    NAME AND ADDRESS or                                     DATE or                           ENVIRONMENTAL
  SITE      NAME AND ADDRESS                                        GOVERNMENTAL UNIT                                       NOTICE                            LAW
      None         c. List all judicial or administrative proceedings, including settlements or
                                                                                                orders, under any Environmental Law with respect to which
       I           the debtor is or was a party. Indicate the name and address ofthe governmental unit that is or was
                                                                                                                        a party to the proceeding, and the
                   docket number.

  NAME AND ADDRESS OF
  GOVERNMENTAL UNIT                                                                DOCKET NUMBER                                                     STATUS OR DISPOSITION
                   18 . Nature, location and             name of business
      N°"5         a.Iflhe debtor is an individual, list the names, addresses, taxpayer identiﬁcation numbers, nature ofthe
       I           ending dates ofall businesses in which the debtor was an officer, director, partner, or managing executive ofa
                                                                                                                                 businesses, and beginning and
                                                                                                                                        corporation, partner in a
                   partnership, sole proprietor, or was self-employed in a trade, profession, or other activity either full- or part-time
                                                                                                                                          within six years
                   immediately preceding the commencement ofthis case, or in which the debtor owned 5 percent or more ofthe voting
                                                                                                                                               or equity securities
                   within six years immediately preceding the commencement ofthis case.

                   lflhe debtor fr apa/'mer.rhI'p,           list  the names, addresses, taxpayer identiﬁcation numbers, nature of the businesses, and beginning and
                   ending dates ofall businesses             in   which the debtor was a partner or owned 5 percent or more ofthe voting or equity securities, within                         six
                   years immediately preceding the commencement ofthis case.

                   lfrhe debtor is a corporation, list the names, addresses, taxpayer identiﬁcation numbers, nature of the businesses, and
                                                                                                                                           beginning and
                   ending dates ofall businesses in which the debtor was a partner or owned 5 percent or more ofthe voting or
                                                                                                                                 equity securities within six
                   years immediately preceding the commencement ofthis case.

                                        LAST FOUR DIGITS OF
                                        SOCIAL-SECURITY OR
                                        OTHER INDIVIDUAL
                                        TAXPAYER-1.D. N0.                                                                                                      BEGINNING AND
 NAME                                   (ITIN)/   COMPLETE Em ADDRESS                                                      NATURE or BUSINESS                  ENDING DATES
      None         b. Identify   any business     listed in       response to subdivision         above, that        "single asset real estate" as   deﬁned
       I                                                                                                                                                              U.S.C.
                                                                                            a.,                 is                                            in 1]            § 101.



 NAME                                                                            ADDRESS



Software Copyright(c)     19962014 Best case, LLC   .   www heslcase corn                                                                                                  Best Case Banknipley
                                      Case 15-32077 Document                     1   Filed in   TXSB    on 04/13/15 Page 50 of 72

  B7   (()ﬁiciaI    Form        7) (04/13)
  7
       The following questions are to be completed by every debtor that is a corporation or partnership and
                                                                                                            by any individual debtor who is or has
  been, within six years immediately preceding the emnmcncemcnt ofthis case, any ofthe following: an officer,
                                                                                                                  director, managing executive, or
  owner ofmore than 5 percent ofthe voting or equity securities ofa corporation; a partner, other than a limited
                                                                                                                 partner, nfa partnership, a sole
  proprietor, or self‘-employed in a trade, profession, or other activity, either full- or part-time.


           (Ari   imliwtluul arjoirrt debtor should complete this porlirm oft/1e sfalemem only ifthe debtor is or has been in
                                                                                                                              business, as deﬁned above, within
  six years       immurlimelypreceding the commericemerzl oft/iis case. /I debtor who has not been in business within those six years should go
                                                                                                                                                  directly to
  the Sigm7IllI‘(' page.)


                     19.      Books, records and ﬁnancial statements

       N0"?         a. List all bookkeepers and accountants who within two years immediately
                                                                                             preceding the ﬁling ofthis bankruptcy case kept or
                    supervised the keeping ofbooks ofaccount and records ofthe debtor‘

  NAME AND ADDRESS                                                                                                    DATES SERVICES RENDERED
   Patricia Wylie                                                                                                     1985-present
   2023 Willowlake
   Houston, TX 77077
  Flato, Williams 8. Patterson, P.c.                                                                                  2000-present
  9821 Katy Fwy,
  Houston, TX 77024

       NW6          b. List all ﬁnns or individuals who within the two years immediately preceding the
                                                                                                       ﬁling ofthis bankmptcy case have audited the books
       I            ofaccount and records, or prepared a ﬁnancial statement ofthe debtor.

  NAME                                                           ADDRESS                                              DATES SERVICES RENDERED
      None         c, List all ﬁrms or individuals who at the time ofthe commencement
                                                                                       ofthis case were
       U           ofthe debtor. lfany ofthe books of account and records are not available, explain.
                                                                                                                 in   possession ofthe books ofaccount and records


  NAME                                                                                           ADDRESS
  Patricia Wylie                                                                                 2023 Willowlake
                                                                                                 Houston, TX 77077

      None                   ﬁnancial institutions, creditors and other parties, including mercantile and trade agencies, to
                   d. List all
                                                                                                                                   whom a ﬁnancial
       I           issued by the debtor within two years immediately preceding the commencement ofthis case.
                                                                                                                                                       statement was


  NAME AND ADDRESS                                                                                       DATE ISSUED
                   20. Inventories

      N0“          a.List the dates ofthe last two inventories taken ofyour property, the name ofthe person           who   supervised the taking ofeach inventory,
                   and the dollar amount and basis ofeach inventory.


 DATE or INVENTORY                                                                                                DOLLAR AMOUNT OF INVENTORY
                                                                INVENTORY SUPERVISOR                              (g,,ec,~;y cos,’ mam, 0, mhe, hm)
 October, 2014                                                  Patricia Wylie                                    $257,506.27 (cost basis)
 June, 2013                                                     Patricia Wylie                                    273,651.66 (cost basis)

      None         b, List      the   name and   address ofthe person having possession ofthe records ofeach ofthe inventories reported in
       D                                                                                                                                     a.,   above.



 DATE OF INVENTORY
                                                                                      NAME AND ADDRESSES OF CUSTODIAN OF INVENTORY
                                                                                      RECORDS
 October, 2014                                                                        Patricia Wylie
                                                                                      2023 Willowlake
                                                                                      Houston, TX 77077
                        '
 June, 2013                                                                           Patricia Wylie
                                                                                      2023 Willowlake
                                                                                      Houston, TX 77077

Software Copyright      (c)   19961014 Best case, LLC   ~   www hestcase com                                                                           Besl Case Bankruptcy
                                   Case 15-32077 Document                                  1     Filed   in   TXSB    on 04/13/15           Page 51       of   72

  B7   (Ofﬁeial   Form        7) (04/13)
  8


                   21. Current Partners, Ofﬁcers. Directors and Shareholders

       NW9         a. 1t'the       debtor         a pannership,
                                             is                     list   the nature and percentage ofpat1nersl1ip interest ofeach     member ofthe   partnership.



  NAME AND ADDRESS                                                                       NATURE OF INTEREST                                    PERCENTAGE OF INTEREST
       None              lfthe debtor             a corporation,               officers and directors oftlie corporation, and each stockholder
                   b.                        is                     list all                                                                     who
        U          controls, or holds 5 percent or                more ofthe voting or equity       securities otthe corporation.
                                                                                                                                                       directly or indirectly   owns,



  NAME AND ADDRESS                                                                                                                NATURE AND PERCENTAGE
                                                                                         TITLE                                    of: STOCK OWNERSHIP
  John Wylie                                                                             President                                50%
  2023 Willowlake
  Houston, TX 77077
  James       Wylie, Jr.                                                                 Vice President                           50%
  17527 Autumn Trails
  Houston, TX 77084
  Patricia Wylie                                                                         Secretaryrrreasurer
  2023 Willowlake
  Houston, TX 77077

                  22 Former partners,
                         .                             officers, directors          and shareholders
       N°"°       a.    Ifthe debtor              a pannership,            each   member who withdrew from                              one year immediately preceding
        I
                                            is                     list                                        the partnership within                                       the
                  commencement ofthis                  case.


  NAME                                                                       ADDRESS                                                         DA'I'E   OF WITHDRAWAL
      None        b.Ifthe debtor is a corporation, list all officers, or directors whose relationship with the corporation terminated within one
                                                                                                                                                 year
        I         immediately preceding the commencement ofthis case.

 NAME AND ADDRESS                                                                       TITLE                                    DATE OF TERMINATION
                  23 Withdrawals from a partnership or distributions by a corporation
                         .




      N9“         lfthe debtor is a partnership or corporation, list all withdrawals or distributions credited or given to an insider, including
       U          in any form, bonuses, loans, stock redemptions, options exercised and any other perquisite during
                                                                                                                                                 compensation
                                                                                                                         one year immediately preceding the
                  commencement ofthis case.

 NAME & ADDRESS                                                                                                                               AMOUNT OF MONEY
 OF RECIPIENT,                                                                          DATE AND I'URP0SF-                                    on DESCRIPTION AND
 RELATIONSHIP TO DEBTOR                                                                 0F WITHDRAWAL                                         VALUE or PROPERTY
 James Wylie, Jr.                                                                       2014 - Salary                                         23,080.00
 17527 Autumn Trails
 Houston, TX 77084
       Vice President
 John Wylie                                                                             Salary and loan repayment. 8/1/14-111/15              39,866.28
 2023 Willowlake
 Houston, TX 77077
       President

                  24.    Tax     Consolidation Group.

      N""°                  is a corporation, list the name and federal taxpayer identiﬁcation number
                  Ifthc debtor                                                                        ofthe parent corporation of any consolidated
       I       group for tax purposes ofwhich the debtor has been a member at any time within six years immediately preceding the
                                                                                                                                      commencement
               of the case.                                 -




 NAME OF PARENT CORPORATION                                                                                                 TAXPAYER IDENTIFICATION NUMBER (EIN)

Software Copyright     (c)   1996-2014 Best Case, LLC   ~   www bestcase earn                                                                                         Best Case Eankmplcy
                                    Case 15-32077 Document                        1    Filed in     TXSB on         04/13/15          Page 52        of   72

      B7   (Official   Form    7) (04/13)
  9
                       25. Pension       Fu nds.
           None        Ifthe debtor is not an individual, list the name and federal taxpayer-identiﬁcation
                                                                                                           number ofany pension fund to which the debtor, as an
            I          employer, has been responsible for contributing at any time within six years immediately preceding
                                                                                                                           the commencement ofthe case.

      NAME OF PENSION FUND                                                                                            TAXPAYER IDENTIFICATION NUMBER (EIN)
                                                                                         *>s=>>s


                  DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

  Ideclare under penalty ofperjury that I have read the answers contained in the foregoing
                                                                                           statement ofﬁnancial                         affairs   and any attachments thereto
  and that they are true and correct to the best ofmy knowledge, information and belief.


      Date Agril 13, 2015                                                       Signature       John Wylie
                                                                                              Isl
                                                                                              John Wylie
                                                                                              President

  [An individual signing on behalf of a partnership or corporation must indicate position or relationship                    to   debtor]

                             Penalty for malcing afalse statement: Fine of up to $500. 000 or imprisonmenlfnr up to 5
                                                                                                                      years, or both. /8 U.S.C. §§ 152 and 35 7]




Soﬂware Copyright      (C)   1996-2014 Best Case, LLC   -   www beslcase corn
                                                                                                                                                               Best Case Bankmptcy
                                  Case 15-32077 Document                                   1    Filed in    TXSB on 04/13/15 Page 53 of 72

                                                                              United States Bankruptcy Court
                                                                                     Southern District of Texas
      In re            Universal Packaging, Inc.                                                                                          Case No.
                                                                                                      Debtor(s)                           Chapter       7

                                  DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
 I.       Pursuant to ll U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that] am the attorney for the above-named debtor and that compensation
          paid to me within one year before the ﬁling of the petition in bankruptcy, or agreed to be paid to me, for sewices rendered or to be rendered on
          behalfofthe debtor(s) in contemplation ofor in connection with the bankruptcy case is as follows:
                       For legal services,   I   have agreed to accept                                                               $                      4,500.00
                       Prior to the ﬁling ofthis statement            I    have received                                             38                     4,500.00
                       Balance Due                                                                                                   S                           0.00

2.        $        335.00         ofthe filing fee has been paid.

3.        The source of the compensation paid                    to   me was:
                       I   Debtor         Cl       Other (specify):

4.        The source ofcompensation                    to   be paid   to   me is:
                       I   Debtor         El       Other (specify):

5.            I    l   have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law                                 firm.


            El     1have agreed to share the above-disclosed compensation with a person or persons who are not members or associates                                ofmy law firm. A
                   copy ofthe agreement, together with a list ofthe names ofthe people sharing in the compensation is attached.

6.         In return for the above-disclosed fee,                 I   have agreed to render     legal service for all aspects   oflhe bankruptcy case, including:

                   Analysis of the debtor's ﬁnancial situation, and rendering advice to the debtor in determining whether to file a petition                        in   bankruptcy;
                   Preparation and ﬁling ofany petition, schedules, statement ol'afl"airs and plan which may be required;
                   Representation of the debtor at the meeting of creditors and conﬁrmation hearing, and any adjourned hearings thereof;
          9.09‘?




                   [Other provisions as needed]


7.        By agreement with the debtor(s), the                   above-disclosed fee does not include the following service:
                           Representation of the debtors in any dischargeability actions, judicial                                 lien   avoidances,   relief   from stay actions or
                           any other adversary proceeding.
                                                                                               CERTIFICATION
          I certify that the foregoing            is   a complete statement of any agreement or arrangement for payment to                  me for representation of the debtor(s)      in
 this    bankruptcy proceeding.

 Dated:                April 13   2015                                                                IslJarrod Martin
                                                                                                      Jarrod Martin 24070221
                                                                                                      Wauson Probus
                                                                                                                  |

                                                                                                      One Sugar Creek Center Blvd.
                                                                                                      Suite 880
                                                                                                      Sugar Land, TX 77478
                                                                                                      281-242-0303 Fax: 281-242-0306
                                                                                                     jmartin@w-plaw.com




Software Copyright (c) 1996-2014 Best Case,        LLC »www beslcase com                                                                                                   Best Case Bankruptcy
                                  Case 15~32077 Document                       1   Filed in     TXSB   on 04/13/15           Page 54 of 72




                                                                     United States Bankruptcy Court
                                                                           Southern District of Texas
       In re    Universal Packaging, Inc.                                                                             Case No.
                                                                                           Dehtor(s)                  Chapter          7



                                                     VERIFICATION OF CREDITOR MATRIX

  I,   the President of the corporation               named    as the debtor in this case, hereby verify that the attached   list   ofcreditors   is   true and correct to

  the best of my knowledge.




  Date:        April 13, 2015                                                 John Wylie
                                                                            Isl
                                                                            John Wylie/President
                                                                            Signer/Title




Software Capyrighl   (c)   19552014 Best Case. LLC » www beslcase corn
                                                                                                                                                         Best Case Bankruptcy
    Case 15-32077 Document   1   Filed   in   TXSB on 04/13/15 Page 55 of 72


A&K Servo Technologies
2688 Dadeville Rd
Alexander City, AL 35010



Accro Metal Finishing
10121 Sussex
Houston, TX 77041



ADP, LLC
Attn: Legal Department
One ADP Boulevard
Roseland, NJ 07068


ADT Security Systems
P.O. Box 650485
Dallas, TX 75265



ADT Security Systems
C/O Euler Hermes
C1ain1# 212772
600 South 7th Street
Louisville, KY 40201

Advanced Flexible Composites
P. O. Box 4225
Paysphere Circle
Chicago, IL 60674


Airdyne Ltd.
14910 Henry Rd
Houston, TX 77060



Airdyne, Ltd.
14910 Henry Road
Houston, TX 77060
     Case 15-32077 Document 1   Filed   in   TXSB   on 04/13/15 Page 56 of 72



Ali & Abdul Trading Co LLC
C/O Robert George
Curtis, Mallet—Prevost, Colt & Mosie LLP
2 Houston Center, 909 Fannin, Suite 3725
Houston, TX 77010

Allpac, Inc.
2210 Farrington Street
Dallas, TX 75207



Amy Vanhoose
2800 Post Oak Blvd.,
57th Floor
Houston, TX 77056


Animal Science Products
PO Box 631408
Nacogdoches, TX 75961



Antietam Compliance Company
10905 Baltimore National Pike
Myersville, MD 21773



Art Logistics, Inc.
776 N. Industrial Drive
Elmhurst, IL 60126



Art Logistics, Inc.
C/O Barry Serota & Associates
Case No. 731505
P.O. Box 1008
Arlington Heights, IL 60006

AT&T Wireless Services
Messaging Division
P.O. Box 34023
Seattle, WA 98124
     Case 15-32077 Document 1   Filed in   TXSB   on 04/13/15 Page 57 of 72



Avatech Solutions, Inc.
P.O. Box 17687
Baltimore, MD 21297-1687



Avatech Solutions, Inc.
C/O Smyth Collections
File No. 194553
51 Cragwood Road, #201
South Plainfield, NJ 07080

Bell-Mark, Inc.
C/O Mr. Jon Totz
Totz, Ellison & Totz, P.C.
2211 Norfolk, Suite 510
Houston, TX 77098

Bell-Mark, Inc.
C/O Mr. Jon Totz
Totz, Ellison & Totz, P.C.
P.C. Box 570548
Houston, TX 77098

Bell—Mark, Inc.
331 Changebridge Road
Pine Brook, NJ 07058



Belt Power, Inc.
27064 Commerce Oaks Drive
Conroe, TX 77385



BGS
4915 Spring Showers Court
Houston, TX 77084



Capital One
Capital One
PO Box 30285
Salt Lake City, UT 84130-0285
     Case 15-32077 Document 1   Filed in   TXSB on 04/13/15 Page 58 of 72


 Cavallaro S.A.C.I.
  Barrio Panchito Lopez
 Capiata, Paraguay



Cedar Hill, Inc.
PO Box 4055
Edmond, OK 73034



Central Freight Lines
P.O. Box 847084
Dallas, TX 75284



Comcast
P.O. Box 650050
Dallas, TX 75265-0050



Control Design Supply
2850 Walnut Hill Lane
Dallas, TX 75229



Cordyne, Inc.
9820 Drysdale Lane
Houston, TX 77041



D&I Tool Grinding
l6343 Waverly Drive
Houston, TX 77032



Eaton Manufacturing
Attn: Legal Department
1000 Eaton Boulevard
Cleveland, OH 44122
      Case 15-32077 Document   1   Filed in   TXSB on 04/13/15 Page 59 of 72


 Efector, Inc.
 782 Springdale Drive
 Exton, PA 19341



 EMF Company
 106 Regal Row
 Dallas, TX 75247



Emo Trans Texas, Inc.
2928 B Greens Road
Suite 350
Houston, TX 77032


Exact Alliance, Inc. — Division 117
281 South Magnolia Avenue, Suite 201
Santa Barbara, CA 93117



Eximius Coffee
5610 Clinton Dr
Houston, TX 77020



Fast Freight Services
1412 Northbelt East, Suite 120
Houston, TX 77032



Federal Express
3620 Hacks Cross Road
Building B, 3rd floor
Memphis, TN 38125


Fedex Freight
3620 Hacks Cross Road
Building B, 3rd Floor
Memphis, TN 38125
      Case 15-32077 Document 1   Filed   in   TXSB on 04/13/15 Page 60 of 72


 Force Global
 P.O. Box 0171
 Hubertus, WI 53033



 Formers by Ernie
 7905 Almeda Genoa, #B
 Houston, TX 77075



Freightquote
901 West Carondelet Drive
Kansas City, MO 64114



GKR Precision Grinding, Inc.
1812 Red Bluff Rd.,
Pasadena, TX 77506



Gorman Uniform
9021 Katy Fwy
Houston, TX 77024



Grainger, Inc.
3900 Greenbriar Dr
Stafford, TX 77477-3919



Hanover Cold Storage
52 Industrial Rd
Elizabethtown, PA 17022



Hapman Conveyor Co.
6002 East N Avenue
Kalamazoo, MI 49048
      Case 15-32077 Document     1   Filed in   TXSB on 04/13/15 Page 61 of 72


 Harris County Tax Assessor
 PO Box 4663
 Houston, TX 77210~4663



 Harvill Industries
 421 East Pioneer Drive
 Irving, TX 75061



Harvill Industries
C/O Greenburg, Grant & Richards, Inc.
File No. 765304
5858 Westheimer Road, #5858
Houston, TX 77057

Hole Specialists, Inc.
27950 Commercial Park Rd
Tomball, TX 77375



Homer City Automation
57 Cooper Ave
Homer City, PA 15748



Houston Bearing Supply
5311 Cornish St
Houston, TX 77007



Houston Chronicle
P.O. Box 200084
Houston, TX 77216



Houston Chronicle
C/O Levy Diamond Bello    &   Associates
File No. 1384813
P.O. Box 352
Milford, CT 06460
      Case 15-32077 Document 1   Filed   in   TXSB on 04/13/15 Page 62 of 72


 III's Hot Shot Trucking Co.
 12320 Barker Cypress Rd
 Cypress, TX 77429



 Innovative Automation Solutions, Inc.
 1420 Valwood Parkway, Suite 204
 Carrollton, TX 75006



 Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346



ISC Sales, Inc.
4421 Tradition Trail
Plano, TX 75093



James Wylie, Jr.
17527 Autumn Trails
Houston, TX 77084



Jasek Farms
2603 Saddlehorn Trail
Katy, TX 77494



Jiangsu Sud —Chemie
18 Zhujing Road
Southeast Development Zone
No. l workshop, Changshu, China


Joe Wylie
1503 Repiton Way
Katy, TX 77483
      Case 15»32077 Document 1   Filed   in   TXSB on   04/13/15   Page 63   of   72



 John Wylie
 2023 Willowlake
 Houston, TX 77077



 Judy Wylie
 1308 Upland Drive
 Houston, TX 77043



JUS-MADE, L.P.
C/O Mr. Gerald A. Bates
Attorney at Law
3200 Riverfront Drive, Suite 204
Fort Worth, TX 76107

Lehigh Valley Abrasives
3890 Buchanan Ave SW
Grand Rapids, MI 49548



Louisiana Fish Fry
5267 Plank Rd
Baton Rouge, LA 70805



MCI
1250 Floyd Smith Office Park Drive
Charlotte, NC 28296-6022



MCI
C/O Harvard Collection Services, Inc.
ID No. 12572638
4839 N. Elston Avenue
Chicago, IL 60630

McMaster Carr Supply
PO Box 740100
Atlanta, GA 30374-0100
     Case 15-32077 Document   1   Filed in   TXSB on   04/13/15   Page 64   of   72



 Metalphoto of Cincinnati
 1080 Skillman Dr
 Cincinnati, OH 45215



Misumi USA, Inc.
1717 Penny Lane, Ste 200
Schaumburg, IL 60173



Mustang Delivery Service
777 West 23rd Street
Houston, TX 77008



Olympus Controls
14855 SW Murray Scholls Drive
Beaverton, OR 97007



Onsite Network Support Solutions
10323 Barwood Dr
Houston, TX 77043



Orkin Commercial Services
Rollins, Inc.
2170 Piedmond Rd., NE
Atlanta, GA 30324


Ormon IDM Controls, Inc.
C/O Caine & Weiner
1699 East Woodfield Road
Schaumburg, IL 60173


Othellus Davis Trucking
10711 Saint John Court
Houston, TX 77071
     Case 15-32077 Document 1   Filed   in   TXSB on 04/13/15 Page 65 of 72


Panel Finishers of Houston
5616 Rampart
Houston, TX 77081-1302



Patricia Wylie
2023 Willowlake
Houston, TX 77077



Peachtree Forms
P.O. Box 361109
Decatur, GA 30036-1109



Peachtree Forms
P.O. Box 66430
Seattle, WA 98166



Pirate Staffing
9534 Richmond
Houston, TX 77063



Pirate Staffing
C/O National Credit Systems, Inc.
117 East 24th Street, 5th Floor
New York, NY 10010


Professional Welding Supply Co
3000 Brittmoore Rd # B
Houston, TX 77043



Puratos Corporation
1941 Old Cuthbert Road
Cherry Hill, NJ 08034
     Case 15-32077 Document 1   Filed in   TXSB on 04/13/15 Page 66 of 72


 Rapid Crate Solutions
 2512 Shady Falls Ln
 Pearland, TX 77584-3383



REB, Inc.
5408 3M Drive N.E., Suite A
Menomonie, WI 54751



Reliant Energy
1201 Fannin St
Houston, TX 77002



Republic Services
5301 Brookglen Dr
Houston, TX 77017



Republic Services
10554 Tanner Road
Houston, TX 77041



Saginaw Control & Engineering
95 Midland Road
Saginaw, MI 48638



Sandpaper of Texas
11440 Chairman
Dallas, TX 75243



Sandra M. Munn, as Trustee of the
Julia Isabelle Fazio Testamentary Trust
C/O Mr. Allen Cazier, Attorney
8626 Tesoro Drive, Suite #500
San Antonio, TX 78217
      Case 15-32077 Document   1   Filed in   TXSB on   04/13/15   Page 67   of   72



 Shepherd Controls
 230 Spring Hills Dr
 # 315
 Spring, TX 77386


Shoptech Software, Inc.
13105 Northwest Fwy
Houston, TX 77040



Sideweld Industries, Inc.
2175 Union Blvd.
Bay Shore, NY 11706



SOS Food Lab
9399 N.W. 13th St
Doral, FL 33172



Spring Branch ISD Tax Office
PO Box 19037
Houston, TX 77224



Spring Engineers of Houston
9740 Tanner Road
Houston, TX 77041



Sunrise Fasteners
1109 Upland Drive
Houston, TX 77043



Sunwest Technical Sales Inc.
6847 N 21st Ave.
Phoenix, AZ 85015
     Case 15-32077 Document 1   Filed in   TXSB on   04/13/15   Page 68   of   72



 Ted Wiese
 2001 Commerce Street
 Houston, TX 77002



Texas Belting and Mill Supply
6600 Harrisburg
Houston, TX 77011



The Blodgett Company
10840 Seabord Loop
Houston, TX 77099



Toss Machine Components
539 South Main Street
Nazareth, PA 18064



Total CAD Systems Inc.
480 North Sam Houston Pkwy E
Suite 234
Houston, TX 77060


Total Control Products
8661 Younger Creek Drive
Sacramento, CA 95828



Trident Metal Company
405 N. Plano Rd
Richardson, TX 75081



Turn—key Coatings
5722 Clarewood Dr.
Houston, TX 77081
     Case 15-32077 Document   1   Filed in   TXSB on 04/13/15 Page 69 of 72


 Tutco
 500 Gould Drive
 Cookeville, TN 38506



 Tyco Integrated Security
 7 Roszel Road
 Princeton, NJ 08540



United Parcel Service
8330 Sweetwater Lane
Houston, TX 77037-3616



United Parcel Service
C/O Allied Interstate
3000 Corporate Exchange Drive
Columbus, OH 43231


UPS
Attn: Legal Department
55 Glenlade Parkway, NE
Atlanta, GA 30328


Varicraft Power Systems
4512 Tulsa Road
Houston, TX 77092



Ventura Foods, LLC
C/O Mr. Andrew B. Totz
Totz, Ellison & Totz, P.C.
2211 Norfolk, Suite 510
Houston, TX 77098

Ventura Foods, LLC
C/O Mr. Andrew B. Totz
Totz, Ellison & Totz, P.C.
P.O. Box 570548
Houston, TX 77098
      Case 15-32077 Document 1   Filed   in   TXSB on   04/13/15   Page 70 of 72



 Ventura Foods, LLC
 C/O Mr. Michael D. Stein
 Attorney at Law
 1113 Vine Street, Suite 217
 Houston, TX 77002

Verizon Wireless
 P.O. Box 630023
 Dallas, TX 75263-0023



Videojet Technologies, Inc.
1500 Mittel Boulevard
Wood Dale, IL 60191



W. Kenton Andrews
Andrews Myers, P.C.
3900 Essex Lane
Houston, TX 77027


Wells Fargo Bank
Deposits Bankruptcy Department
P.O. Box 3908
Portland, OR 97208-3908


Whitley Law Group, PC
1001 South Dairy Ashford, Suite 101
Houston, TX 77077



Womack Machine Supply, Inc.
2300 Writ Road
Houston, TX 77055



YRC Freight
9415 Wallisville Rd
Houston, TX 77013
    Case 15-32077 Document   1   Filed in   TXSB   on 04/13/15 Page 71 of 72



Zenobia Company, LLC
92 Main St
Suite 319
Yonkers, NY 10701
                                  Case 15-32077 Document                        1   Filed in   TXSB   on 04/13/15 Page 72 of 72




                                                                      United States Bankruptcy Court
                                                                           Southern District of Texas
    in re       Universal Packaging, Inc.                                                                        Case No.
                                                                                        Debtor(s)                Chapter    7




                                                     CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

  Pursuant to Federal Rule of Bankruptcy Procedure 7007.] and to enable the Judges to evaluate
                                                                                                           possible disqualiﬁcation or
  recusal, the undersigned counsel for Universal Packaging. Inc. in the above
                                                                                        captioned action, certiﬁes that the following
  is a (are) corporation(s), other than the debtor or a governmental
                                                                         unit. that directly or indirectly own(s) 10% or more of
  any class of the c0rp0rati0n's(s') equity interests, or states that there are no entities to report under F RBP 7007.]:




  I None       [Check if applicable]




  April 13,     2015                                                      IslJarrod Martin
  Date                                                                    Jarrod Martin 24070221
                                                                          Signature of Attorney or Litigant
                                                                          Counse] for Universal Packaging,    Inc.
                                                                          Wauson Probus
                                                                                    |



                                                                          One Sugar Creek Center Blvd.
                                                                          Suite 880
                                                                          Sugar Land, TX 77478
                                                                          281-242-0303 Fax:281-242-0306
                                                                          jmartin@w-pIaw.com




Software Copyright   (C)   1996-2014 Bestcase, LLC   »www bestcase corn
                                                                                                                                  Best Case Bankruptcy